Exhibit 10.20

CONTRIBUTION AND SALE AGREEMENT

THIS CONTRIBUTION AND SALE AGREEMENT (this “Agreement”) is made and entered into
as of April 25, 2007 (the “Effective Date”) among JDN REAL ESTATE-APEX L.P., a
Georgia limited partnership (“Apex”), JDN DEVELOPMENT COMPANY, INC., a Delaware
corporation (“JDN”), DEVELOPERS DIVERSIFIED REALTY CORPORATION, an Ohio
corporation (“DDR”), MT. NEBO POINTE LLC, an Ohio limited liability company
(“Mt. Nebo”), CENTERTON SQUARE LLC, a Delaware limited liability company
(“Centerton”, each of Apex, JDN, DDR, Mt. Nebo and Centerton, a “Contributor”
and collectively, the “Contributors”), DIVIDEND CAPITAL TOTAL REALTY OPERATING
PARTNERSHIP LP, a Delaware limited partnership (“TRT”), and TRT DDR VENTURE I
GENERAL PARTNERSHIP, a Delaware general partnership (“Joint Venture”).

R E C I T A L S:

A.            TRT and DDR desire to enter into a joint venture, for the purpose
of acquiring, owning, and operating the Mt. Nebo Project, the Centerton Project
and the Beaver Creek Project (all as defined herein).

B.            Mt. Nebo owns the Mt. Nebo Project.  Mt. Nebo will sell the Mt.
Nebo Project to the Joint Venture, in exchange for cash consideration in the
amount of $24,606,195, subject to adjustments and prorations agreed to by the
parties hereto (the “Mt. Nebo Consideration Amount”).

C.            Apex owns the Beaver Creek Project.  Immediately prior to closing,
Apex will contribute the Beaver Creek Project to TRT DDR Beaver Creek LLC, a
newly-formed Delaware limited liability company (the “Beaver Creek Purchased
Company”), in exchange for one hundred percent of the limited liability company
interests in the Beaver Creek Purchased Company.  At Closing, Apex will sell one
hundred percent of the limited liability company interests in the Beaver Creek
Purchased Company (the “Beaver Creek Purchased Company Ownership Interests”) to
the Joint Venture, in exchange for aggregate consideration in the amount of
$40,280,352, subject to adjustments and prorations agreed to by the parties
hereto (the “Beaver Creek Consideration Amount”).

D.            Centerton owns the Centerton Project.  Centerton will sell the
Centerton Project  to the Joint Venture, subject to the Existing Debt, in
exchange for cash consideration in the amount of $96,613,453, minus the
outstanding principal balance plus all accrued and unpaid interest related to
the Existing Debt, and further subject to adjustments and prorations agreed to
by the parties hereto (the “Centerton Consideration Amount” and together with
the Mt. Nebo Consideration Amount and the Beaver Creek Consideration Amount, the
“Consideration Amount”).

E.             Prior to the consummation of the transactions contemplated by
this Agreement, the Joint Venture will form TRT DDR Mt. Nebo LLC (“Mt. Nebo LLC
Subsidiary”) and TRT DDR Centerton Square LLC (“Centerton LLC Subsidiary”
together with the Beaver Creek Purchased Company, and the Mt. Nebo LLC
Subsidiary, collectively, the “LLC Subsidiaries” and, individually, an “LLC
Subsidiary”), each of which will be single


--------------------------------------------------------------------------------


member Delaware limited liability company, to purchase, respectively, the assets
of the Mt. Nebo Project and the Centerton Project.

F.             On the Closing Date, each LLC Subsidiary will be the fee simple
owner of one of the Projects.

G.            TRT is willing, on the terms and subject to the conditions of this
Agreement, to contribute the TRT Investment (as defined herein) and the other
amounts required to be contributed by TRT pursuant to Section 5.1 of the
Partnership Agreement (as defined herein) to the Joint Venture in exchange for
the issuance to TRT of a ninety percent (90%) Percentage Interest in the Joint
Venture.

NOW, THEREFORE, for and in consideration of the promises hereinafter set forth,
the sum of Ten Dollars ($10.00), and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.               Definitions.  Wherever used in this Agreement, the
following terms shall have the meanings set forth below:

“Affiliate” shall mean with respect to a specified person (i) a person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the specified person, (ii) any
person that is an officer, director, partner, manager or trustee of, or serves
in a similar capacity with respect to, the specified person, or of which the
specified person is an officer, director, partner, manager or trustee, or with
respect to which the specified person serves in a similar capacity, (iii) any
person that, directly or indirectly, is the beneficial owner of ten percent
(10%) or more of any class of equity securities of, or otherwise has a
substantial beneficial interest in, the specified person or of which the
specified person has a substantial beneficial interest and (iv) the spouse,
issue or parent of the specified person.

“Aggregate Project Value” is defined in Section 2.3 of this Agreement.

“Agreement” is defined in the preamble of this Agreement.

“Apex” is defined in the preamble of this Agreement.

“Assignment of Contracts” shall mean each Assignment and Assumption of Service
Contracts, Warranties, and Other Interests dated as of the Closing Date by a
Contributor in favor of an LLC Subsidiary, in the form attached hereto as
Closing Document “A”.

“Assignment of Leases” shall mean each Assignment and Assumption of Leases dated
as of the Closing Date by and between a Contributor and an LLC Subsidiary, in
the form attached hereto as Closing Document “B”.

“Assignment of LLC Subsidiary Membership Interests” shall mean that certain
Assignment and Assumption of Membership Interests dated as of the Closing Date
by and between Apex and the Joint Venture, in the form attached hereto as
Closing Document “C”.

“Assumed Liabilities” is defined in Section 2.6.

2


--------------------------------------------------------------------------------


“Base Project Documents” shall mean the following documents owned by or in the
possession of or otherwise readily available at no cost to a Contributor or to
the Beaver Creek Purchased Company relating to the Projects as of the date
hereof or as of the Closing Date:

(a)                                  all Space Leases and Lease Files relating
to each Space Tenant at each of the Projects;

(b)                                 all Commission Agreements, all of which are
listed on Exhibit D;

(c)                                  Operating Statements;

(d)                                 Pro-forma operating statements and capital
expense budgets for 2007 for each Project;

(e)                                  The Contributors’ standard form of lease
for each of the Projects;

(f)                                    the most recent real estate tax bills for
each Project and, to the extent available to the Contributors, the real estate
tax bills for the three (3) years prior to the most recent bill;

(g)                                 copies of each Contributor’s existing
owner’s title insurance policies and of each Contributor’s existing property and
liability insurance policies (including any reports of losses for the past three
(3) years, a statement describing each claim in excess of $25,000;

(h)                                 all existing Surveys;

(i)                                     all existing Warranties, all of which
are listed on Exhibit E attached hereto;

(j)                                     all existing Soils Reports, all of which
are listed in Exhibit F attached hereto;

(k)                                  all existing Service Contracts, all of
which are listed on Exhibit G attached hereto;

(l)                                     all existing Property Condition
Assessments, all of which are listed on Exhibit H attached hereto;

(m)                               all existing Environmental Reports, all of
which are listed in Exhibit I attached hereto;

(n)                                 all existing Permits and Approvals;

(o)                                 all current catalogs, booklets, manuals,
leasing brochures and materials, advertising materials, and other items which
are directly related to the leasing and promotion of the Projects;

(p)                                 for each Project, a copy of the parking or
site plan with, to the extent the same exists, the number of existing parking
spaces;

3


--------------------------------------------------------------------------------


(q)                                 tenant ledgers for the three most recent
calendar years (to the extent they exist), or in the event that a Contributor
has not owned its respective Project for three calendar years, for each calendar
year for which such Contributor has owned its respective Project, and current
year to date reflecting each Tenant’s payment history under the Space Leases;
and

(r)                                    general ledger statements detailing
operating expenses for the Projects for the most recent calendar year and year
to date.

“Beaver Creek Consideration Amount” is defined in the preamble of this
Agreement.

“Beaver Creek Project” shall mean the project listed on Exhibit J-1 attached
hereto under the heading “Apex,” which shall include as to that Project, the
Land, Improvements, Space Leases, Service Contracts, Personal Property, and
Other Interests.

“Bill of Sale” shall mean the Bill of Sale and General Assignment dated as of
the Closing Date by and between a Contributor and an LLC Subsidiary, in the form
attached hereto as Closing Document “G”.

“Building Systems” shall mean systems and facilities which are owned or leased
by a Contributor or the Beaver Creek Purchased Company, or pursuant to which a
Contributor or the Beaver Creek Purchased Company has an interest as a party to
a Service Contract, and which are situated on the Land, including, but not
limited to, elevators, security systems, HVAC, telephone facilities (including
any cellular or digital facilities), cable or satellite television systems, and
broadcast facilities.

“Capital Account” means, as to DDR or TRT, the account maintained pursuant to
Section 6.4 of the Partnership Agreement.

“CC&R’s” shall mean any Covenants, Conditions and Restrictions or Reciprocal
Easement Agreements or similar documents affecting all or any portion of a
Project.

“Centerton” is defined in the preamble of this Agreement.

“Centerton Consideration Amount” is defined in the preamble of this Agreement.

“Centerton Outparcel Ground Lease” is defined in Section 3.2 of this Agreement.

“Centerton Project” shall mean the project listed on Exhibit J-2 attached hereto
under the heading “Centerton,” which shall include as to that Project, the Land,
Improvements, Space Leases, Service Contracts, Personal Property, and Other
Interests.

“Closing” shall mean the consummation of the Transaction on the Closing Date.

“Closing Date” is defined in Section 6.1 of this Agreement.

4


--------------------------------------------------------------------------------


“Code” means the Internal Revenue Code of 1986, as amended.

“Commission Agreements” shall mean all agreements by which a Contributor or the
Beaver Creek Purchased Company has or may have the obligation to pay leasing
commissions, referral fees, and other similar payments to agents, leasing
agents, or leasing brokers with respect to a Space Lease or any future lease of
any part of a Project.

“Commissions” shall mean all leasing or sales commissions, referral fees, and
similar obligations to make payments to agents, leasing agents, or leasing
brokers under the Commission Agreements.

“Concession” shall mean any discount, concession, “free rent,” allowance,
incentive, inducement, or other agreement whereby any item or consideration of
value (other than the right of occupancy of such Space Tenant’s demised
premises) is granted to, extended to, or provided to or for the benefit of any
Space Tenant, including, without limitation, any obligation on the part of
landlord under a Space Lease to construct or pay for Tenant Improvements, or to
provide an allowance for a Space Tenant to construct any improvements.

“Condemnation Proceeding” shall mean any proceeding in condemnation or eminent
domain or any conveyance in lieu thereof against any portion of any Project.

“Consideration Amount” is defined in the preamble of this Agreement.

“Contributors” is defined in the preamble of this Agreement.

“Contributors’ Warranties or Warranty” shall mean those representations and
warranties, collectively and separately, specifically given by the Contributors
in Section 4.1 of this Agreement.

“DDR” is defined in the recitals to this Agreement.

“Deed” shall mean a limited or special warranty deed or grant deed depending on
local custom to be executed by a Contributor, in substantially the form attached
hereto as Closing Document “D-1”, “D-2” and “D-3”, as applicable, each subject
only to the Permitted Exceptions that effectively conveys fee title to a Project
to an LLC Subsidiary.

“Development Agreement” is defined in Section 10 of this Agreement.

“Environmental Laws” shall mean any local, state, or federal law, including
requirements under permits, licenses, consents and approvals, relating to
pollution or pertaining to the protection of human health and the environment,
including those that relate to Environmental Matters, including without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. ss.9601 et seq.; the
Resource Conservation and Recovery Act, as amended (“RCRA”) 42 U.S.C. ss.6901 et
seq.; the Hazardous Materials Transportation Act, as amended, 49 U.S.C. ss.1801,
et seq.; and the Federal Water Pollution Control Act, as amended, 33 U.S.C.
ss.1251, et seq.

5


--------------------------------------------------------------------------------


“Environmental Litigation” shall mean any claims, actions, suits, proceedings,
or investigations related to Environmental Matters with respect to the
ownership, use, condition, or operation of the Projects in any court or before
or by any federal, state, or other governmental agency or private arbitration
tribunal.

“Environmental Matter” shall mean any issue related to (a) the treatment,
storage, disposal, or release of solid, liquid, or gaseous waste into the
environment, (b) the treatment, storage, disposal, or other handling of any
Hazardous Substance, (c) the placement of structures or materials into waters of
the United States, or otherwise dealing with the disturbance of wetlands located
on the Projects, or (d) the presence of any Hazardous Substance in any building,
structure, or workplace.

“Environmental Reports” shall mean all reports or assessments of the possible
existence of any Hazardous Substance located on or about any Project.

“Existing Debt” shall mean that certain loan in the original principal amount of
$48,000,000 from Wachovia Bank, N.A. dated August 25, 2005.

“Ground Leases” is defined in Section 3.2 of this Agreement.

“Guarantee” shall mean any guarantee of any of the Space Leases.

“Guarantor” shall mean any guarantor under a Guarantee.

“Hazardous Substance” shall mean any hazardous or toxic substance or waste as
those terms are defined by any applicable Environmental Law, together with (if
not so defined by such Environmental Laws), petroleum, petroleum products, oil,
PCBs, radioactive materials, radon, lead or lead based paints, asbestos and
mold, fungi, yeast or other similar biological agents that may have an adverse
effect on human health.

“Improvements” shall mean the buildings, structures (surface and subsurface),
parking facilities and fixtures and other improvements owned by a Contributor or
the Beaver Creek Purchased Company situated on the Land, including the Building
Systems.  In each instance where the term “Improvements” is used by implication
in connection with a single Project, the term “Improvements” shall be a
reference only to the Improvements applicable to such Project.

“Indemnified Entity” shall mean a Contributor, TRT, the Joint Venture or an LLC
Subsidiary, as the case may be.

“Indemnifying Party” is defined in Section 7.7 of this Agreement.

“Indemnity Contracts” shall mean the Space Leases, Service Contracts, and the
Commission Agreements.

“Initial Mortgage Indebtedness” means any initial mortgage debt financing on the
Properties obtained by the Joint Venture as of the Closing Date.

6


--------------------------------------------------------------------------------


“Initial TRT Contribution” is defined in Section 2.2.2 of this Agreement.

“Joint Venture” is defined in the preamble of this Agreement.

“Knowledge” shall mean the actual, as distinguished from implied, imputed, or
constructive, knowledge, without any duty of independent investigation, of any
of the Knowledgeable Parties on the date that the representation or warranty is
made.

“Knowledgeable Parties” shall mean Joan Allgood, Dan Branigan and Joe Padanilam
for purposes of the Knowledge of the Contributors with respect to all of the
Projects, Gary Jeziorski for purposes of the Knowledge of the Contributors with
respect to the Mt. Nebo Project, Tom Walstromer for purposes of the Knowledge of
the Contributors with respect to the Centerton Project and Deborah Naves and
Susan Forman for purposes of the Knowledge of the Contributors with respect to
the Beaver Creek Project, and for purposes of the Knowledge of TRT shall mean
Mike Kelly.

“Land” shall mean that land included as part of each Project as set forth on the
Title Commitments, together with (a) all easements appurtenant to the Land and
other easements, grants of right, licenses, privileges or other agreements for
the benefit of, belonging to, or appurtenant to the Land, (b) all right, title,
and interest of a Contributor or the Beaver Creek Purchased Company in and to
mineral, oil, and gas rights, riparian rights, water rights, sewer rights and
other utility rights allocated to the Land, (c) all right, title, and interest
of a Contributor or the Beaver Creek Purchased Company in and to any and all
strips and gores of land located on or adjacent to the Land, (d) all right,
title, and interest, if any, of a Contributor or the Purchased Entity in and to
any roads, streets, and ways, public or private, open or proposed, in front of
or adjoining all or any part of the Land and serving the Land, and (e) all
right, title, and interest of a Contributor or the Beaver Creek Purchased
Company in and to all rights to development of the Land granted by governmental
entities having jurisdiction over the Land.  Notwithstanding the foregoing, Land
shall not include (x) the Outparcels at the Beaver Creek Project and (y) the
Outparcels identified as Parcel 1 and Parcel 2 at the Mt. Nebo Project.

“Land Use Restrictions or Applicable Laws” shall mean all deed restrictions and
restrictive covenants contained in any record exception and all building codes,
zoning restrictions, and other laws, ordinances, or regulations applicable to
any Project.

“Lease File” shall mean all materials in a Contributor’s or the Beaver Creek
Purchased Company’s possession concerning each Space Lease.

“Lease-Up Costs” shall mean the costs of executing, delivering, and complying
with the initial construction and inducement obligations (relating to tenant
occupancy, but not ongoing obligations, such as maintenance, operations or
utilities) of the “landlord” or “lessor” under a Space Lease, but excluding
Commissions pursuant to the Commission Agreements.

“Lease Renewal” is defined in Section 4.4(d).

“Lender” shall mean the lender that provides the Initial Mortgage Indebtedness,
if any.

7


--------------------------------------------------------------------------------


“Lien” shall mean any mortgage, deed of trust, security deed, lien, judgment,
pledge, conditional sales contract, security interest, past-due taxes, past-due
assessments, contractor’s lien, materialmen’s lien, judgment, or similar
monetary encumbrance against a Project.

“LLC Subsidiaries” is defined in the recital to this Agreement.

“Loan Documents” shall mean any note, loan agreement, mortgage, deed of trust or
other written agreement or document evidencing or securing the Initial Mortgage
Indebtedness.

“Major Tenant” is defined in Section 6.2.5 of this Agreement.

“Management Agreement” means a Management and Leasing Agreement, among DDR, the
Joint Venture and each LLC Subsidiary pursuant to which DDR will be retained by
the Joint Venture and the LLC Subsidiaries to manage the Projects.

“Master Lease” shall mean a Master Lease in the form of Closing Document “F”
attached hereto, by DDR in favor of TRT DDR Mt. Nebo LLC.

“Mt. Nebo” is defined in the preamble of this Agreement.

“Mt. Nebo Consideration Amount” is defined in the preamble of this Agreement.

“Mt. Nebo Outparcel Ground Lease” is defined in Section 3.2 of this Agreement.

“Mt. Nebo Project” shall mean the project listed on Exhibit J-3 attached hereto
under the heading “Mt. Nebo,” which shall include as to that Project, the Land,
Improvements, Space Leases, Service Contracts, Personal Property, and Other
Interests.

“New Lease” is defined in Section 4.4(d).

“New Lease Request” is defined in Section 4.4(d).

“Non-Cash Tenant Deposits” shall mean Tenant Deposits that are letters of
credit, certificates of deposit, or other non-cash Tenant Deposits.

“Operating Statements” shall mean copies of all income and expense statements,
year-end financial and monthly operating statements, including the CAM
reconciliation, for each of the Projects for the three most recent calendar
years and current year to date, or in the event that a Contributor has not owned
its respective Project for three calendar years, for each calendar year for
which such Contributor has owned its respective Project.

“Organizational Costs and Expenses” shall have the meaning given to such term in
the Partnership Agreement.

8


--------------------------------------------------------------------------------


“Other Interest” shall mean any other (without duplication of any interests
described in any other definition set forth herein) interest of a Contributor or
the Beaver Creek Purchased Company in and to the Projects or pertaining thereto
as of the Closing Date, including, without limitation, the following:

(a)           All of the right, title, and interest in and to all Base Project
Documents;

(b)           All of the right, title, interest, and entitlements in and to any
award to be made in exchange for any interest in the Projects to be conveyed,
including any award or payment to be made (i) for any taking in any Condemnation
Proceeding of land lying in the bed of any street, road, highway, or avenue,
open or proposed, in front of or adjoining all or any part of the Project, (ii)
for damage to the Projects or any part thereof by reason of change of grade or
closing of any such street, road, highway, or avenue, and (iii) for any taking
in a Condemnation Proceeding of any part of the Projects;

(c)           Non-exclusive rights to any name or trade name by which the
Project or any part thereof may be known, if any, including, but not limited to
the Project Name and all other fictitious names used on the date hereof in
connection with the ownership and operation of the Projects and all
registrations for such names;

(d)           All of the right, title, and interest in and to the use of any
telephone number located under the Project Name and the right to list telephone
numbers under the Project Name;

(e)           All of the right, title, interest, and entitlement as of the
Closing Date in and to any casualty insurance proceeds due with respect to the
Projects arising after the date hereof less, however, the amount of any
expenditures by a Contributor with respect to any such casualty and the amount
of any such proceeds that represent payment in respect of business interruption
that occurred prior to the Closing, which shall be reimbursed to a Contributor
from such casualty insurance proceeds; and

(f)            All of the right, title, interest, powers, privileges, benefits,
and options, plus and burdens, obligations, liabilities that may arise following
the Closing Date related thereto as disclosed to TRT prior to the Closing Date,
in and to (i) any development rights (including the benefit of any impact fee
payments previously made with respect to the Projects for the construction of
the existing Improvements), allocations of development density or other similar
rights allocated to or attributable to the Projects and (ii) any utility
capacity allocated to or attributable to the Projects, whether the matters
described in the preceding clauses (i) and (ii) arise under or pursuant to
governmental requirements, administrative or formal action by governmental
authorities, or agreement with governmental authorities or third parties.

“Outparcels” shall mean the outparcels at each Project and more particularly
described on Exhibit L, attached hereto.

“Partnership Agreement” means the Partnership Agreement of the Joint Venture to
be entered into on the Closing Date by DDR and TRT, in the form of Closing
Document “E” attached hereto.

9


--------------------------------------------------------------------------------


“Percentage Interest” shall have the meaning given to such term in the
Partnership Agreement.

“Permits and Approvals” shall mean all licenses, certificates (including
certificates of occupancy), consents, variances, waivers, authorizations,
permits, and similar approvals issued with respect to the construction,
ownership, operation, or occupancy of the Projects by governmental authorities
having jurisdiction over the Projects or by private parties or associations
pursuant to any of the Permitted Exceptions or otherwise in connection with any
Land Use Restrictions or Applicable Laws.  In each instance where the term
“Permits and Approvals” is used by implication in connection with a single
Project, the term “Permits and Approvals” shall be a reference only to the
Permits and Approvals applicable to such Project.

“Permitted Exceptions” shall mean the following:

(a)           The Space Leases.

(b)           All real estate taxes and assessments not yet due and payable as
of the Closing Date.

(c)           Any matter set forth in the Title Commitment for each Project, to
which TRT has not objected.

“Permitted Use” shall mean any lawful use that will not cause a violation of (i)
any provision of any other lease then existing at the Project or (ii) any
provision of any other document binding on the Project (e.g., reciprocal
easement agreement) as of the relevant date.

“Personal Property” shall mean all existing personal property and fixtures owned
by a Contributor and located on or otherwise used by a Contributor exclusively
in connection with any Project, which personal property shall include all
fixtures, furniture, furnishings, carpeting, draperies, fittings, equipment,
machinery, apparatus, building materials, partitions, appliances, all Building
Systems, building drawings, Plans and Specifications, sprinkler and well
systems, electrical equipment, fire prevention and extinguishing apparatus, and
all engineering, maintenance, and housekeeping supplies and materials and all
trademark, trade names and service marks.

“Plans and Specifications” shall mean all plans and specifications for the
existing Improvements.

“Prohibited Person” shall mean any of the following:  (a) a person or entity
that is listed in the Annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing (effective September 24, 2001)
(the “Executive Order”); (b) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (c) a person
or entity that is named as a “specially designated national” or “blocked person”
on the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or

10


--------------------------------------------------------------------------------


(e) a person or entity that is affiliated with any person or entity identified
in clause (a), (b), (c) and/or (d) above.

“Project” shall mean each of the projects described on Exhibits J-1, J-2 and J-3
attached hereto which shall include as to each Project, the Land, Improvements,
Space Leases, Service Contracts, Personal Property, and Other Interests.

“Pre-Closing Liabilities” is defined in Section 2.6.

“Project Name” shall mean a Contributor’s right, title, and interest, if any, in
the names of each of the Projects.

“Property Condition Assessments” shall mean any report concerning the condition
of any Project (other than Environmental Reports and Soils Reports), including,
without limitation, any report on the structural condition of the Improvements,
or other engineering studies.

“Rent Roll” shall mean the list of all Space Leases rental payable and other
information for such Space Leases as set forth on Exhibit B.

“Rental Payments” shall mean all payments received by or on behalf of a
Contributor, any LLC Subsidiary or the Joint Venture from Space Tenants with
respect to the Space Leases for items such as minimum or base rent, additional
rent, percentage rent, termination or cancellation charges, reimbursement for
common area maintenance charges, real estate taxes, utilities, and insurance, as
well as any other reimbursements or charges received thereunder.

“Service Contracts” shall mean, to the extent assignable, all oral or written
agreements other than Space Leases between a Contributor or the Beaver Creek
Purchased Company and third parties for the management, maintenance, service, or
repair of the Projects.

“Soils Reports” shall mean all geological soils or geotechnical reports on any
of the Projects.

“Space Leases” shall mean, collectively, all oral or written leases, licenses
and kiosk agreements and all amendments thereto, assignments thereof, subleases
thereto, and any extensions or expansions thereof, by which any third party has
a right to the use or occupancy of any portion of any Project.

“Space Tenant” shall mean a tenant under a Space Lease.

“Survey” shall mean an as-built ALTA survey of any of the Projects.

“Tenant Deposit” shall mean each security deposit and other deposit made with
respect to a Space Lease.

“Tenant Estoppels” shall mean the estoppel certificates executed by the Space
Tenants, to be in the form reasonably approved by TRT and Lender (if any).

11


--------------------------------------------------------------------------------


“Tenant Improvements” shall mean all construction work, repairs, improvements,
equipment installation, painting, decorating, partitioning, and other work and
obligations to satisfy the Space Tenant’s requirements with regard to occupancy
under the currently effective term of each Space Lease, which are required to be
completed by or paid for by the “lessor” or “landlord” under the Space Lease.

“Third Party Claim” is defined in Section 7.7 of this Agreement.

“Title Commitment” shall mean, for each Project, the commitments of the Title
Company to issue the Title Policy, along with copies of all underlying documents
referenced in such Title Commitment.

“Title Company” shall mean Chicago Title Insurance Company, Cleveland, Ohio.

“Title Policy” shall mean (a) for the Beaver Creek Project, the full coverage,
standard, revised, ALTA-2006 Owner’s Policy of Title Insurance, with a
non-imputation endorsement issued by the Title Company showing only the
Permitted Exceptions, in favor of the Joint Venture (or the LLC Subsidiaries),
(b) for the Centerton Project, the full coverage, standard, revised, ALTA-2006
Owner’s Policy of Title Insurance, with a non-imputation endorsement issued by
the Title Company showing only the Permitted Exceptions, in favor of the Joint
Venture (or an LLC Subsidiary) and (c) for the Mt. Nebo Project, the full
coverage, standard, revised ALTA-7084 Owner’s Policy of Title Insurance with a
non-imputation endorsement issued by the Title Company showing only the
Permitted Exceptions, in favor of the Joint Venture (or an LLC Subsidiary), each
such policy in the amount identified on Exhibit M attached hereto.

“Transaction” shall mean the transactions contemplated by this Agreement and the
Partnership Agreement.

“Transferred Outparcels” is defined in Section 3.1 of this Agreement.

“TRT” shall have the meaning set forth in the preamble to this Agreement.

“TRT Investment” shall mean an amount in United States dollars in immediately
available funds, which is determined as follows: $161,500,000 (representing the
sales price of the Properties) minus the amount of the Initial Mortgage
Indebtedness, if any, multiplied by .90.

“TRT Percentage Interest” shall mean TRT’s Percentage Interest in the Joint
Venture, as set forth in the Partnership Agreement.

“Warranties” shall mean each and every existing and outstanding written service
warranty provided by any third party concerning any Project.

Section 2.               Contribution/Sale and Formation.  The contribution or
sale to the LLC Subsidiaries by the Contributors of the Projects, the sale of
the Beaver Creek Purchased Company to the Joint Venture, and the contribution of
the TRT Investment shall be upon the terms and subject to the conditions set
forth in this Agreement.

12


--------------------------------------------------------------------------------


2.1           Formation of the Joint Venture.  The Joint Venture was formed
pursuant to the provisions of the Delaware Revised Uniform Partnership Act,
Delaware Code, Title 6 Section 15-101 et seq., as amended from time to time, as
evidenced by the filing of the Statement of Partnership Existence in the office
of the Secretary of State of the State of Delaware on April 4, 2007 in the form
of Exhibit N attached hereto.  At the time of Closing, DDR and TRT shall each
execute and deliver to the other the Partnership Agreement.

2.2           Sale/Contribution of Projects; Sale of LLC Subsidiary Membership
Interests and TRT Investment.  At the time of Closing, the following actions
shall occur, all of which shall be deemed to have occurred simultaneously and
none of which shall be effective unless and until all such actions have
occurred:

2.2.1              Sale/Contribution of Projects.

(a)           Mt. Nebo shall convey the Mt. Nebo Project to TRT DDR Mt. Nebo
LLC.

(b)           Apex shall sell all of the Beaver Creek Purchased Company
Ownership Interests to the Joint Venture.

(c)           Centerton shall convey the Centerton Project to TRT DDR Centerton
Square LLC subject to the Existing Debt.

(d)           Each Project and the Beaver Creek Purchased Company Ownership
Interests shall be conveyed free and clear of all Liens, other than Permitted
Exceptions and the Existing Debt.  The parties acknowledge and agree that a
portion of the proceeds of the Initial Mortgage Financing will be used to
satisfy the Existing Debt.

2.2.2              Contribution by TRT of the TRT Investment; Consideration for
TRT Contribution.  TRT shall contribute the TRT Investment plus an amount equal
to TRT’s pro rata share of the estimated working capital of the Joint Venture
and the estimated Organizational Costs and Expenses of the Joint Venture to the
Joint Venture in immediately available United States Dollars (the “Initial TRT
Contribution”) less any proration items as more particularly set forth in
Section 7.  In consideration of the Initial TRT Contribution, the Joint Venture
shall issue to TRT the TRT Percentage Interest and credit TRT’s Capital Account
with an amount equal to the Initial TRT Contribution.

2.3           Allocation of Aggregate Project Value.  The parties acknowledge
and agree that the (i) Aggregate Project Value is $161,500,000 (the “Aggregate
Project Value”) and (ii) the Aggregate Project Value shall be allocated among
the Projects as set forth on Exhibit O attached hereto.

2.4           Initial Mortgage Indebtedness.  DDR and TRT shall cause the Joint
Venture and the LLC Subsidiaries to execute and deliver the Loan Documents and
all other documents required by Lender to fund the Initial Mortgage
Indebtedness.  All costs related to the Initial Mortgage Indebtedness, including
legal fees, shall be paid by the Joint Venture.  The net proceeds of the Initial
Mortgage Indebtedness shall be used by the Joint Venture to fund the
Consideration Amount.

13


--------------------------------------------------------------------------------


2.5           Organizational Costs and Expenses.  All Organizational Costs and
Expenses incurred by TRT or DDR shall be reimbursed by the Joint Venture upon
the Closing as provided in the Partnership Agreement.

2.6           Assumed Liabilities.  On the Closing Date, the Joint Venture shall
assume or cause the applicable LLC Subsidiaries thereof to assume and agree to
pay, perform, and otherwise discharge (a) all of the liabilities and obligations
that relate to the Beaver Creek Purchased Company, the Mt. Nebo Project and the
Centerton Project, including, without limitation, all liabilities and
obligations under the Indemnity Contracts that first arise or are required to be
performed on or after the Closing Date, and (b) all of the liabilities and
obligations that relate to the Beaver Creek Purchased Company, the Mt. Nebo
Project and the Centerton Project (including, without limitation, liabilities
and obligations under the Indemnity Contracts) to the extent that the Joint
Venture receives a credit for such items at Closing (collectively, the “Assumed
Liabilities”).  The Assumed Liabilities shall not include, and there is
excepted, reserved and excluded from such Assumed Liabilities, the liabilities
and obligations that relate to the ownership or operation of the Projects,
Contributors and the Beaver Creek Purchased Company prior to the Closing Date
(“Pre-Closing Liabilities”), all of which Pre-Closing Liabilities shall be
retained, performed and paid by the Contributors.  The Contributors shall
indemnify, defend and hold Purchaser and the Joint Venture harmless from and
against any damages arising out of Pre-Closing Liabilities, such indemnification
to survive the Closing.  Notwithstanding the foregoing, the Contributors shall
not be required to indemnify, defend and hold Purchaser and the Joint Venture
harmless from and against any damages arising out of the environmental condition
of a Project except for liabilities described on Schedule 4.3.8, the physical
condition of a Project or any matters disclosed in any title commitment, survey
or title policy obtained in connection with the transactions contemplated by
this Agreement, unless such damage results from (a) a breach of a representation
and warranty of the Contributors in this Agreement or (b) a lawsuit relating to
the physical condition of a Project that exists on the date of this Agreement or
arises from an event or circumstance that occurred prior to Closing.  The Joint
Venture shall indemnify, defend and hold Contributors harmless from and against
any damages arising out of the Assumed Liabilities, such indemnification to
survive the Closing.

Section 3.               Outparcels.

3.1           General.  At Closing, the Outparcel identified as Parcel 3 at the
Mt. Nebo Project and the Outparcel at the Centerton Project will be conveyed to
TRT DDR Mt. Nebo LLC and TRT DDR Centerton Square LLC, respectively, solely
because as of the date of this Agreement and as of the Closing Date such
Outparcels will not been subdivided (the “Transferred Outparcels”).  As such,
all economic benefits and burdens, including for federal income, state and local
franchise, property and other tax purposes, attributable to the Transferred
Outparcels shall be allocated 100% to the appropriate Contributors in accordance
with this Section 3.  Pursuant to Section 6.6 of this Agreement and
notwithstanding Section 3.2 below, the Contributors shall have the right at any
time to attempt to subdivide and reconvey the Transferred Outparcels to the
appropriate Contributors for nominal consideration of $1.

3.2           Ground Leases; Sub-Leases.  At Closing (i) TRT DDR Mt. Nebo LLC
shall execute and deliver a 99-year ground lease in the form of Closing Document
“K” (the “Mt. Nebo Outparcel Ground Lease”) to Mt. Nebo Pointe LLC for annual
ground lease payments

14


--------------------------------------------------------------------------------


equal to $1 conveying a leasehold interest in the Outparcel identified as Parcel
3 at the Mt. Nebo Project, and (ii) TRT DDR Centerton Square LLC shall execute
and deliver a 99-year ground lease in the form of Closing Document “K” (the
“Centerton Outparcel Ground Lease” together with the Nebo Outparcel Ground
Lease, the “Ground Leases”) to DDR for annual ground lease payments equal to $1
conveying a leasehold interest in the Outparcel at the Centerton Project.  The
Ground Leases shall include a provision which provides DDR the right to
terminate at any time.  The Joint Venture covenants and agrees that neither it
nor any of its affiliates will cause any LLC Subsidiary that holds fee title to
any Transferred Outparcel to enter into any transaction with respect a
Transferred Outparcel, other than the transactions contemplated by this Section
3.2 and transactions approved by DDR in writing.  DDR shall have the right to
develop any Transferred Outparcel and enter into subleases with respect to any
Transferred Outparcel without requiring the consent of TRT, the Joint Venture or
any LLC Subsidiary.  DDR shall have the obligation to pay all Lease-Up Costs,
Commissions and Concessions, any other costs and expenses related to the
development and leasing of the Transferred Outparcels and the Transferred
Outparcel’s proportionate share of taxes, insurance and common area maintenance
charges and hereby agrees to indemnify, defend and hold each LLC Subsidiary that
holds fee title to a Transferred Outparcel harmless from and against all
liabilities, costs, claims and damages incurred or arising out of the ownership,
development and/or leasing of the Transferred Outparcel owned by such LLC
Subsidiary.  DDR covenants and agrees that all construction and development of
the Outparcels will be completed in a good and workmanlike lien-free manner and
in accordance with all applicable laws and in connection with the subdivision
process satisfy any applicable rating agency criteria.

Section 4.               Representations and Warranties and Covenants.

4.1           Contributors’ Representations and Warranties.  The Contributors
represent and warrant to TRT, as follows:

4.1.1              Organization and Authority.  The Contributors have been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdiction of organization.  The Contributors have the full right
and authority to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby.  This Agreement has been, and
all of the documents to be delivered by the Contributors at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of the Contributors, enforceable
in accordance with their respective terms, subject to applicable laws of
bankruptcy or insolvency and principles of equity.  Except as set forth in
Schedule 4.1.1 hereof, the execution, delivery and performance of this Agreement
and the instruments referenced herein and the consummation of the transaction
contemplated hereby by the Contributors does not in any material respect, and
will not, in any material respect, with or without notice or the passage of time
or both, (i) violate any law, decree, judgment of any court or governmental
authority which may be applicable to a Contributor or any Project; (ii) violate
or result in a breach of, or constitute a default under (or an event with or
without notice or lapse of time or both would constitute a default) under any
material contract or agreement to which a Contributor is a party; (iii) violate
or conflict with any provision of the organizational documents of a Contributor;
or (iv) violate or result in a breach of any indenture, deed of trust, mortgage
by which a Contributor or any project is bound.

15


--------------------------------------------------------------------------------


4.1.2                                           Space Leases.  The Space Leases
listed on Schedule 4.1.2 are the only Space Leases related to the Projects and,
to the Contributors’ Knowledge,  all Space Leases are in full force and effect. 
The Contributors have made available to TRT a true and complete copy of each
Space Lease and Guarantee and the original, or copy, of the Contributors’
complete Lease File for each Space Lease.  All information set forth on the Rent
Roll, is true, correct and complete in all material respects as of the date
hereof.   No Contributor has granted any termination options, renewal options,
purchase options, extension options or rights of first refusal regarding the
Projects, except as expressly set forth in the Rent Roll.  Except as set forth
in the Space Leases and the Lease Files, there are no agreements with any Space
Tenant by a Contributor that would be binding on the Joint Venture.  Except for
assignments (i) under existing financings (all of which shall have been
effectively terminated prior to or concurrently with the Closing), and (ii) that
will occur at or prior to Closing in connection with transfer of the Projects to
the LLC Subsidiaries, no rent under or other right, title, or interest of a
Contributor in and to the Space Leases has been assigned by a Contributor to any
other party.

4.1.3                                           Rent.  No Rental Payments have
been collected more than thirty (30) days in advance of the due date thereof.

4.1.4                                           Space Lease Defaults.  Except as
set forth on Schedule 4.1.4, there are no existing monetary defaults and no
existing non-monetary defaults by a Contributor or, to the Contributors’
Knowledge, any Space Tenant under any Space Lease.  Except as set forth in
Schedule 4.1.4, no Contributor has received written notice by a Space Tenant
asserting, and to the Contributors’ Knowledge, no Space Tenant has (i) any
current right to offset rent, (ii) a claim against a Contributor, or (iii) a
right to abate rent.

4.1.5                                           Guaranties.  Except as set forth
on Schedule 4.1.5, to the Contributors’ Knowledge, no Guarantor is in default
under any Guarantee.  Except as set forth in Schedule 4.1.5, no Contributor has
received written notice by a Guarantor terminating any Guarantee or asserting
that any Guarantee is no longer in full force and effect.

4.1.6                                           Warranties.  The Warranties
listed on Exhibit E are all of the material warranties for the Projects and the
Contributors have made available to TRT true and correct copies of the originals
thereof.

4.1.7                                           Tenant Improvements.  Except as
set forth on Schedule 4.1.7, all Tenant Improvement costs under the Space Leases
have been paid or satisfied in full or will be paid by a Contributor when due
and payable (except to the extent payment is being contested by a Contributor in
good faith in which case a Contributor shall pay when due the amount that is not
then in dispute and will pay the balance when such dispute is resolved or
pursuant to any order of a court of competent jurisdiction).

4.1.8                                           Service Contracts.  The Service
Contracts listed on Exhibit G are the only Service Contracts related to the
Projects.  A true, correct and complete copy of each of the Service Contracts
(or written description of oral contracts) has been delivered or made available
to TRT.  There are no understandings, concessions, promises, or agreements
between a Contributor and any party to the Service Contracts except as set forth
in the Service Contracts.  No Contributor is in default under or with respect to
the Service Contracts and to Contributors’

16


--------------------------------------------------------------------------------


Knowledge, no other party to any Service Contracts is in default under or with
respect to the Service Contracts.  Except for the Service Contracts, the Space
Leases, the contracts identified on Schedule 4.1.8 and any documents that are
exceptions shown in the Title Commitments, there are no material contracts or
agreements relating to the Projects to which a Contributor, agent or Affiliate
thereof, is a party and that would be binding on the Joint Venture or any LLC
Subsidiary after the Closing Date.

4.1.9                                           Tenant Deposits.  Except as set
forth in Schedule 4.1.9, there are no Tenant Deposits held by the landlord under
any of the Space Leases and there are no arrearages in rent or additional rent
under the Space Leases.  Contributors have collected and remitted Tenant
Deposits in accordance with the applicable Space Lease and applicable laws.

4.1.10                                     No Known Environmental Litigation or
Violation.  There is no Environmental Litigation pending against a Contributor
relating to the Projects.  Except as may be disclosed in any environmental
report set forth on Schedule 4.1.10, no Contributor has received written notice
of existing violations of applicable Environmental Laws with respect to the
ownership, use, condition, or operation of the Projects by a Contributor. 
Except as set forth on Schedule 4.1.10, to Contributors’ Knowledge, no person or
entity has used, generated, processed, stored, released, discharged, transported
or disposed of Hazardous Substances on any Project, except for use and storage
consistent with the use thereof as a shopping center and in compliance with
environmental laws.  Contributors have not received written notice that any
person or entity has used, generated, processed, stored, released, discharged,
transported or disposed of Hazardous Substances on any property adjacent to a
Project.

4.1.11                                     Litigation Proceedings/Compliance
with Laws.  Except in each case as to matters covered (excluding deductibles) by
one or more insurance policies, there are no judgments unsatisfied against a
Contributor with respect to a Project or consent decrees or injunctions to which
a Project is subject, and except as set forth on Schedule 4.1.11, there is no
litigation or proceeding pending or, to the Contributors’ Knowledge, threatened
against a Project or against a Contributor in regard to a Project.  No
Contributor has received any notices, demands or deficiency comments from any
governmental or quasi-governmental authority with regard to any Project which
have not been fully and completely corrected.  No Contributor has received any
notice of violations of any Land Use Restrictions or Applicable Laws affecting
or applicable to any Project, except as set forth on Schedule 4.1.11.

4.1.12                                     Construction and Maintenance Work. 
Except as set forth on Schedule 4.1.12, no construction and/or maintenance work
is presently required by the terms of any Permitted Exceptions or, to the
Contributors’ Knowledge, by any Land Use Restrictions or Applicable Laws
affecting the Projects.

4.1.13                                     CC&R’s.  The CC&Rs listed on Schedule
4.1.13 are the only CC&Rs affecting the Projects.  Contributors have provided or
made available to TRT true, correct and complete copies of the CC&Rs.  There are
no existing monetary defaults by a Contributor or, to the Contributors’
Knowledge, (i) any non-monetary default by a Contributor or (ii) any defaults by
any other party, under any CC&R.

17


--------------------------------------------------------------------------------


4.1.14                                     Purchased Companies.  The Beaver
Creek Purchased Company (i) is, or will be at the time of Closing, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and (ii) has, or will have at the time of Closing, full limited
liability company power and authority to own and operate the Beaver Creek
Project.  All of the Beaver Creek Purchased Company Ownership Interests are, or
at the time of Closing will be owned directly by Apex free and clear of any
Liens.  The Beaver Creek Purchased Company has not filed an election to be
classified as an association taxable as a corporation for federal tax purposes. 
There are no options, warrants or rights of conversion or any other contract
relating to the Beaver Creek Purchased Company obligating the Beaver Creek
Purchased Company, directly or indirectly, to issue additional membership
interests or other equity interests.  The Beaver Creek Purchased Company was
formed for the specific purpose of taking title to the Beaver Creek Project and
the Beaver Creek Purchased Company does not own any other assets and has not
conducted any other operations.  No LLC Subsidiary has made an election to be
treated as a corporation for United States tax purposes.

4.1.15                                     Operating Statements.  The Operating
Statements are true, correct and complete in all material respects as of the
date thereof and were prepared in accordance with generally accepted accounting
principles, subject to year-end adjustments, absence of footnotes and other
classification and presentation items.  There has been no material adverse
change in the operations of any Project since the date of the most recent
Operating Statements.

4.1.16                                     Insurance.

(a)                                  Contributors have not received written
notice or written request from any insurance company requesting the performance
of any work or alteration with respect to any Project, which have not been fully
and completely corrected.  Contributors have not received notice from any
insurance company concerning any defects or inadequacies in any Project, which,
if not corrected, would result in the termination of insurance coverage or
increase its cost.

(b)                                 Schedule 4.1.16 describes: (i) a summary of
the loss under each policy of insurance for the past 3 years; (ii) a statement
describing each claim under a policy of insurance for the past 3 years for an
amount in excess of $25,000; and (iii) a statement describing the loss
experience for all claims for the past 3 years that were self-insured, including
the number and aggregate costs of such claims.

4.1.17                                     Non-Foreign Status.  No Contributor
is a foreign person, foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in (a) the Code and the corresponding
income tax regulations, and (b) similar provisions of state law.

4.1.18                                     Not a Prohibited Person.

(a)                                  No Contributor is a Prohibited Person.

18


--------------------------------------------------------------------------------


(b)                                 To Contributors’ knowledge, none of its
investors, affiliates or brokers or other agents (if any), acting or benefiting
in any capacity in connection with this Agreement is a Prohibited Person.

(c)                                  The assets each Contributor will transfer
to Joint Venture under this Agreement are not the property of, and are not
beneficially owned, directly or indirectly, by a Prohibited Person.

(d)                                 The assets each Contributor will transfer to
Joint Venture under this Agreement are not the proceeds of specified unlawful
activity as defined by 18 U.S.C. §1956(c)(7).

4.1.19                                     Employees.  There are no employees of
any Contributor employed in connection with the use, management, maintenance or
operation of any Project whose employment will continue after the Closing Date.

4.1.20                                     ERISA.

(a)                                  No Contributor is an employee benefit plan
subject to ERISA or a plan subject to Section 4975 of the Code, and none of its
assets constitute assets of any such plan subject to ERISA or Section 4975 of
the Code.

(b)                                 No Contributor is a “governmental plan”
within the meaning of Section 3(32) of ERISA.  The consummation of the
transactions contemplated by this Agreement will not violate such statutes in
any manner that could result in liability to TRT or Joint Venture or its
subsidiaries.

4.1.21                                     Taxes and Special Assessments.  No
Contributor has submitted and, to Contributors’ Knowledge, no other person has
submitted an application for the creation of any special taxing district
affecting any Project, or annexation thereby, or inclusion therein.   No
Contributor has received notice that any governmental or quasi-governmental
agency or authority has commenced or intends to commence construction of any
special or off-site improvements or has imposed or increased or intends to
impose or increase any special or other assessment against any Project or any
part thereof, including assessments attributable to revaluations of any Project.

4.1.22                                     Obligations of Purchased Companies. 
As of the Closing Date, the Beaver Creek Purchased Company shall have no unpaid
financial liabilities or financial obligations other than those liabilities and
obligations (a) that are Permitted Exceptions, (b) pursuant to the terms of the
Service Contracts, (c) pursuant to the terms of the Space Leases, or (d) that
will be specifically adjusted or satisfied at the relevant Closing pursuant to
this Agreement.

4.1.23                                     Aging of Receivables.  Attached to
this Agreement as Schedule 4.1.23 is a correct and complete copy of the aging of
accounts receivable arising from the operation of the Projects as of the date of
this Agreement.

19


--------------------------------------------------------------------------------


4.1.24                                     Compliance With Zoning and Other
Ordinances; Occupancy and Other Permits.  Contributors represent and warrant
that the Mt. Nebo Project has the following zoning classification: O/C — Office
and Commercial District; that the present uses are in compliance with such
zoning classification; and there exists no notice of any uncorrected violations
of housing, building, safety, or fire ordinances.

4.1.25                                     Sewage Facility.  The Mt. Nebo
Project is serviced by a community sewage system.  There are no illegal storm
sewer connections per the Pennsylvania Sewage Facilities Act, 35 P.S. Section
750.1 et seq., as amended.

All rights and remedies arising in connection with the breach or inaccuracy of
any of the representations and warranties contained in this Section 4.1 shall,
to the extent applicable, survive the Closing of the transaction contemplated
hereby for a period of time equal to the respective survival periods of such
representations and warranties as set forth in Section 7.5 of this Agreement,
and TRT’s remedies on account thereof shall be limited as provided in Section
7.6 of this Agreement.  Notwithstanding anything to the contrary contained in
this Agreement, (a) if at the time of its execution of this Agreement, TRT has
Knowledge that there exists any specific breach of or inaccuracy of any
representation or warranty made by the Contributors in this Agreement, then the
Contributors shall have no liability hereunder by reason of that any specific
breach or inaccuracy, and that representation or warranty will be considered
modified for the purposes of this Agreement to reflect the facts or
circumstances that constitute or give rise to that specific breach or
inaccuracy, and (b) if at the time of Closing, TRT has Knowledge that there
exists any specific breach of or inaccuracy of any representation or warranty of
the Contributors made in this Agreement, and TRT nonetheless elects to proceed
to the Closing, then, upon the consummation of the Closing, TRT shall be
considered to have waived any such specific default and breach and shall have no
claim against the Contributors with respect thereto.  TRT acknowledges and
agrees that the provisions of this paragraph shall survive the Closing of the
Transaction.

4.2                                 TRT’s Representations and Warranties.  TRT
represents and warrants to the Contributors as follows.

4.2.1                                           Organization and Authority.  TRT
has been duly organized and is validly existing and in good standing under the
laws of its jurisdiction of organization.  TRT has the full right and authority
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby.  This Agreement has been, and all of the
documents to be delivered by TRT at the Closing will be, authorized and properly
executed and constitutes, or will constitute, as appropriate, the valid and
binding obligation of TRT, enforceable in accordance with their respective
terms, subject to applicable laws of bankruptcy or insolvency and principles of
equity.  The execution, delivery and performance of this Agreement by TRT does
not in any material respect (i) violate any decree or judgment of any court or
governmental authority which may be applicable to TRT; (ii) violate or result in
a breach of, or constitute a default under (or an event with or without notice
or lapse of time or both would constitute a default) under any contract or
agreement to which TRT is a party; or (iii) violate or conflict with any
provision of the organizational documents of TRT.

20


--------------------------------------------------------------------------------


4.2.2                                           Conflicts and Pending Action. 
There is no agreement to which TRT is a party or, to TRT’s knowledge, binding on
TRT or a Project that violates this Agreement.

4.2.3                                           Litigation Proceedings.  There
are no judgments unsatisfied against TRT and no litigation or proceeding pending
or, to TRT’s Knowledge claimed or threatened against TRT that would have a
material adverse impact on the ability of TRT to satisfy its obligations under
this Agreement.  There is no criminal investigation concerning TRT that will
have a material adverse affect on its ability to perform under this Agreement.

4.2.4                                           As-Is Contribution.  Except for
the Contributors’ Warranties, TRT acknowledges that the Contributors are
contributing or selling, as the case may be, the Centerton Project, the Mt. Nebo
Project, and the Beaver Creek Purchased Company Ownership Interests to the Joint
Venture or a LLC Subsidiary, and the Joint Venture is accepting, the Beaver
Creek Purchased Company Ownership Interests and the Projects “as is,” “where
is,” and “with all faults.”

4.2.5                                           Disclaimer of Representations
and Warranties and Release.  Except for the Contributors’ Warranties, any other
representations and warranties in this Agreement and any representations and
warranties in the Closing Documents, TRT expressly acknowledges and agrees that
the Contributors have not made any representations or warranties of any kind or
nature with respect to the Projects or the Beaver Creek Purchased Company
Ownership Interests, and any and all such representations or warranties (except
for the Contributors’ Warranties, any other representations and warranties in
this Agreement and any representations and warranties in the Closing Documents)
are hereby disclaimed.  To the extent that the Contributors have provided or
made available to TRT any documents, reports, studies, materials, information,
or data relating to the Projects, TRT acknowledges and agrees that, except for
the Contributors’ Warranties, the Contributors make no (and hereby disclaims
any) representation or warranty, express or implied, of any kind or nature
whatsoever with respect to the accuracy, completeness, or methodology concerning
such materials.  TRT acknowledges and agrees that, with respect to the Beaver
Creek Purchased Company Ownership Interests and the Projects, TRT has not relied
upon and will not rely upon, either directly or indirectly, any representation
or warranty of the Contributors other than the Contributors’ Warranties, any
other representations and warranties in this Agreement and any representations
and warranties in the Closing Documents.  TRT has conducted inspections and
investigations of the Projects as it deems necessary or desirable and shall rely
upon the same and, upon Closing, shall assume the risk that adverse matters may
not have been revealed by TRT’s inspections and investigations, except for the
Contributors’ Warranties, any other representations and warranties in this
Agreement and any representations and warranties in the Closing Documents. 
Except as set forth in the Contributors’ Warranties, any other representations
and warranties in this Agreement, any representations and warranties in the
Closing Documents and Section 2.6 of this Agreement, TRT releases the
Contributors from any liability arising from any physical or financial condition
of any of the Projects or the Beaver Creek Purchased Company Ownership
Interests.

All rights and remedies arising in connection with the untruth or inaccuracy of
any of the representations and warranties contained in this Section 4.2 shall,
to the extent

21


--------------------------------------------------------------------------------


applicable, survive the Closing of the transaction contemplated hereby for a
period of time equal to the respective survival periods of such representations
and warranties as set forth in Section 7.5 of this Agreement, and the
Contributors’ remedies on account thereof shall be limited as provided in
Section 7.6 of this Agreement.  Notwithstanding anything to the contrary
contained in this Agreement, (a) if, to the Knowledge of the Contributors at the
time of its execution of this Agreement there exists any breach of or inaccuracy
of any representation or warranty made by TRT in this Agreement, then TRT shall
have no liability hereunder by reason of that breach or inaccuracy, and that
representation or warranty will be considered modified for the purposes of this
Agreement to reflect the facts or circumstances that constitute or give rise to
that breach or inaccuracy, and (b) if, to the Knowledge of the Contributors at
the time of Closing, there exists any breach of or inaccuracy of any
representation or warranty of TRT made in this Agreement, and the Contributors
nonetheless elect to proceed to the Closing, then, upon the consummation of the
Closing, the Contributors shall be considered to have waived any such default
and breach and shall have no claim against TRT with respect thereto.  The
Contributors acknowledge and agree that the provisions of this paragraph shall
survive the Closing of the Transaction.

4.3                                 Covenants.  The obligations under this
Section 4.3 shall survive the Closing.

4.3.1                                           Transfer of Beaver Creek Project
to the Beaver Creek Purchased Company.  Immediately prior to the Closing, Apex
shall (i) transfer by Deed fee simple title to the Land component of the Beaver
Creek Project to the Beaver Creek Purchased Company, (ii) transfer by Assignment
of Contracts all of the Service Contracts, Warranties and Other Interests owned
by Apex to the Beaver Creek Purchased Company, (iii) transfer by Assignment of
Leases all of the Space Leases owned by Apex to the Beaver Creek Purchased
Company, and (iv) transfer by Bill of Sale, all other rights of Apex in and to
any other assets owned by Apex and used by Apex solely in connection with the
Beaver Creek Project (including, without limitation, the Permits and Approvals,
Tenant Deposits, Personal Property, and Project Name) to the Beaver Creek
Purchased Company.

4.3.2                                           CC&R Estoppel.  Contributors
shall, prior to the Closing, use commercially reasonable efforts to obtain
executed estoppels from each of the parties to any CC&R (other than any
Contributor) substantially in the form attached hereto as Exhibit R (a “CC&R
Estoppel”).

4.3.3                                           Mt. Nebo Lease-Up Costs. 
Lease-Up Costs with respect to vacant space at the Mt. Nebo Project identified
in the Master Lease shall to the extent required pursuant to the Master Lease be
paid, when due and payable, by DDR in accordance with the terms and conditions
of the Master Lease.

4.3.4                                           Mt. Nebo Commissions. 
Commissions with respect to vacant space at the Mt. Nebo Project identified in
the Master Lease shall to the extent required pursuant to the Master Lease be
paid, when due and payable, by DDR in accordance with the terms and conditions
of the Master Lease.

4.3.5                                           Mt. Nebo Concessions. 
Concessions with respect to vacant space at the Mt. Nebo Project identified in
the Master Lease shall to the extent required pursuant

22


--------------------------------------------------------------------------------


to the Master Lease be paid, when due and payable, by DDR in accordance with the
terms and conditions of the Master Lease.

4.3.6                                           Operating Statements.  As soon
as practicable after the date hereof, DDR shall cause to be delivered to TRT
unaudited financial statements for the Projects for the three-month period
ending March, 2007.

4.3.7                                           Performance Bonds.  Contributors
agree to use commercially reasonable efforts to cause all performance bonds
required to be maintained with respect to any Project to be assigned to the
Joint Venture or its designee as set forth on Schedule 4.3.7.

4.3.8                                           Post-Closing Obligations. 
Contributors agree to satisfy and perform all obligations identified on Schedule
4.3.8.

4.3.9                                           Ground Lease Obligations.  With
respect to each of the outparcels identified on Schedule 4.3.9 (the “Master
Lease Outparcels”), DDR covenants and agrees to pay to the Joint Venture, from
the period commencing on the Closing Date and ending on the rent commencement
date of each such Master Lease Outparcel (the “Obligation Period”), the amounts
set forth opposite each such Master Lease Outparcel on Schedule 4.3.9.  Such
amounts shall be payable monthly, in advance, on the first (1st) day of each
calendar month during the Obligation Period.  Such amounts shall be prorated on
a per diem basis (based upon a thirty (30) day calendar month) for any partial
month during the Obligation Period.  Upon the rent commencement date of a Master
Lease Outparcel, DDR shall have no further obligations with respect to such
Outparcel.

4.4                                 Operation of the Projects.  Until the
earlier of the Closing or the termination of this Agreement, Contributors
undertake and agree as follows:

(a)                                  Contributors shall perform all material
obligations relating to the Projects, including to pay (or cause to be paid or
credit at Closing) prior to delinquency, all mortgages, liens, contract amounts,
real property and personal property taxes, assessments and other levies which
become due and payable with respect to the Projects, other than those taxes
assessments and other levies that a Contributor is contesting in good faith and
for which Contributors shall remain liable.

(b)                                 Subject to Sections 4.4(c) and 4.4(d),
without TRT’s prior written approval, which may be withheld in TRT’s sole and
absolute discretion, Contributors shall not directly or indirectly (i) sell,
contribute, assign or create any right, title or interest whatsoever in or to
the Project, (ii) cause or permit any mortgage, deed of trust, lien, assessment,
obligation, interest, encroachment or liability whatsoever to be placed of
record against the Project (other than the Permitted Exceptions and easements
arising in the ordinary course of business that do not have a material affect on
the Projects), or (iii) enter into any agreement to do any of the foregoing.

(c)                                  Without TRT’s prior approval, which may be
withheld in TRT’s sole and absolute discretion, Contributors shall not enter
into any new (or extend, amend, renew or replace any existing) agreement,
service contract, employment contract, permit or obligation affecting the
Projects that  would be binding upon Joint Venture upon its

23


--------------------------------------------------------------------------------


acquisition of the Projects, or file for, pursue, accept or obtain any zoning,
land use permit or other development approval or entitlement, or consent to the
inclusion of the Projects into any special district; provided, however, (i)
Contributors may enter into service or similar contracts without TRT’s approval
if such contract is entered into in the ordinary course of Contributors’
business and is terminable without penalty or premium on not more than 30 days
notice from the owner of the Project and is disclosed promptly in writing to
TRT; and (ii) may enter new Tenant Leases pursuant to Section 4.4(d).

(d)                                 Contributors shall not enter into any new
lease of space at a Project (each, a “New Lease”) or extend, amend, renew or
replace any lease of space at a Project (each, a “Lease Renewal”) without TRT’s
prior written consent (which may be withheld in TRT’s sole and absolute
discretion), except for Lease Renewals that are automatic or are at the Tenant’s
election pursuant to the terms of the underlying lease.  If Contributors desire
to enter into a New Lease or Lease Renewal after the Effective Date, it shall
give written notice (the “New Lease Request”) to TRT and include the following
information and documents with such New Lease Request:  (i) the name of the
proposed or existing Space Tenant, (ii) identification of the portion of the
applicable Project that is the subject of the New Lease or Lease Renewal, (iii)
a summary of the material terms of the New Lease or Lease Renewal, including
base rent, reimbursement of operating expenses, security deposit, guaranties or
other credit enhancement, concessions, proposed tenant improvements and tenant
improvement allowance, term, renewal options, early termination rights,
permitted uses, and exclusive rights, (iv) a copy of the proposed New Lease or
Lease Renewal and all exhibits thereto, and (v) financial information regarding
the proposed or existing Space Tenant.  If TRT fails to respond to any New Lease
Request within 5 Business Days after receipt thereof, TRT shall be deemed to
have approved the request to enter into such New Lease or Lease Renewal.

(e)                                  Contributors shall remove the Projects from
the market for sale, and shall not solicit, accept, entertain or enter into any
negotiations or agreements with respect to the sale or disposition of any or all
of the Projects, or any interest therein, or sell, contribute or assign any
interest in the Projects except as provided herein.

(f)                                    Each Contributor shall cause the Projects
to be operated and maintained in accordance with each Contributor’s past
practice and all applicable Laws.

(g)                                 Contributors shall maintain all casualty and
liability insurance in place as of the Effective Date with respect to the
Projects in amounts and with deductibles substantially the same as existing on
the Effective Date.

(h)                                 Contributors shall not remove any material
item of Personal Property from the Real Property unless the same is obsolete and
is replaced by tangible personal property of equal or greater utility and value.

(i)                                     Should any equipment or fixtures fail
between the Effective Date and the Closing Date, Contributors shall be
responsible for the repair or replacement of such equipment or fixtures with a
new unit of similar size and quality, or at Contributor’s option, Contributor
shall give the Joint Venture an equivalent credit towards the Aggregate Project
Value at the Closing.

24


--------------------------------------------------------------------------------


(j)                                     Contributors shall not apply any
security or other deposits under any Space Lease to the obligations of any Space
Tenant who is or may be in possession as of the Closing or otherwise withdraw or
deplete Tenant Deposits from the levels indicated on Schedule 4.1.9.

(k)                                  Contributors shall not accept any rent from
any Space Tenant (or any new tenant under any new lease permitted pursuant to
the terms hereof) for more than one (1) month in advance of the payment date.

(l)                                     Contributors shall not commence or allow
to be commenced on its behalf any action, suit or proceeding with respect to all
or any portion of the Projects without the prior written consent of TRT, except
for any action, suit or proceeding that arises in the ordinary course of
business and the amount of the related claim does not exceed $50,000.

4.5                                 Casualty.  If, prior to the Closing Date,
all or a portion of any Project is destroyed or damaged by fire or other
casualty, Contributors will notify TRT in writing of such casualty.  TRT will
have the option to terminate this Agreement upon advance written notice to
Contributors given not later than 15 days after receipt of Contributors’ notice
if (A) a Major Tenant is entitled to terminate its Space Lease as a result of
such casualty or (B) all or a portion of any Project is destroyed or damaged by
fire or other casualty, the cost or which to repair is expected to exceed (a)
$1,000,000 with respect to the Beaver Creek Project or the Mt. Nebo Project and
(b) $3,000,000 with respect to the Centerton Square Project.  If this Agreement
is terminated, the Earnest Money Deposit will be returned to TRT and thereafter
neither Contributors nor TRT will have any further rights or obligations to the
other hereunder.  If either the Beaver Creek Project or the Mt. Nebo Project is
damaged by less than $1,000,000, or the Centerton Square Project is damaged by
less than $3,000,0000 and no Space Tenant that is a Major Tenant has a
termination right under its Space Lease as a result of such casualty,
Contributors will not be obligated to repair such damage or destruction but (i)
Contributors will assign and turn over to the Joint Venture the insurance
proceeds allocable to damages (or if such proceeds have not been awarded, all of
its right, title and interest therein) payable with respect to such fire or
other casualty and (ii) the parties will proceed to Closing pursuant to the
terms hereof without abatement or reduction of the Aggregate Project Value for
such Project, except that the Joint Venture or the applicable LLC Subsidiary
will receive a credit for any insurance deductible amount less any costs or
expenses paid by a Contributor in restoring the Project.

4.6                                 Condemnation.  If, prior to the Closing
Date, any condemnation or sale in lieu of condemnation of all or any part of any
Project occurs or is pending, Contributors will notify TRT in writing.  If the
condemnation or sale in lieu of condemnation is of all or a material portion of
a Project, TRT will have the option to terminate this Agreement upon written
notice to Contributors given not later than 15 days after receipt of
Contributors’ notice.  If this Agreement is terminated, the Earnest Money
Deposit will be returned to TRT and neither TRT nor Contributors will have any
further rights or obligations hereunder.  If any condemnation or sale in lieu of
condemnation of less than a material portion of a Project occurs or is pending
(or if a condemnation or sale in lieu of condemnation of all or a material
portion of a Project occurs or is pending but TRT elects to proceed with
Closing), Contributors will assign to the Joint Venture (or the applicable LLC
Subsidiary) any and all claims for the proceeds of such condemnation or

25


--------------------------------------------------------------------------------


sale applicable to the Project, and Joint Venture (or the applicable LLC
Subsidiary) will take title to the Project with the assignment of such proceeds
and subject to such condemnation.

4.7                                 Tax Elections.  Contributors will not make
any election to treat any LLC Subsidiary as a corporation for United States tax
purposes.

Section 5.                                            Deposit and Payment of
Purchase Price.  One business day following the Effective Date, TRT shall
deposit the sum of Five Million Dollars ($5,000,000) (the “Earnest Money
Deposit”) in an escrow account established at the offices of the Title Company. 
The Earnest Money Deposit shall be invested in an interest-bearing account
reasonably acceptable to both parties and shall be held by the Title Company on
the terms and subject to the conditions of this Agreement.  If there is a
conflict between the provisions of this Agreement and the terms of any
applicable escrow agreement, the provisions of this Agreement shall govern.  If
this transaction is consummated, the Earnest Money Deposit (together with any
interest earned thereon) shall be applied against the TRT Investment as a credit
to TRT.  Except as otherwise specifically provided in this Agreement, the
Earnest Money Deposit shall be non-refundable upon expiration of the Due
Diligence Period.

Section 6.                                            Closing.

6.1                                 Closing.  The Closing shall occur on a date
agreed to by the parties hereto but in no event shall the Closing occur later
than May 12, 2007 (the “Closing Date”).  The transactions described herein for
the Closing shall be closed through an escrow with the Title Company, as escrow
agent, by means of concurrent delivery of the documents of title, transfer of
interests and delivery of the documents and amounts described herein.

6.2                                 Closing Conditions to the Parties’
Obligations to Close.  The obligation of the Contributors, on the one hand, and
TRT, on the other hand, to consummate the Closing of the Transaction is
contingent upon the following:

6.2.1                                           The other party’s
representations and warranties contained herein shall be true and correct in all
material respects as of the Closing Date (except those that are made as of a
specific date, which shall be true and correct in all material respects as of
the date made);

6.2.2                                           The other party shall have
performed in all material respects its obligations hereunder that are required
to be performed on or before the Closing Date and all deliveries to be made at
the Closing have been made;

6.2.3                                           Contributors shall terminate at
or prior to the Closing all property management, leasing, brokerage, service and
other agreements or arrangements with Affiliates or employees of a Contributor
(or in which a Contributor, its Affiliates or any of their respective employees
have an ownership, financial or economic interest), except for the Service
Contracts listed on Schedule 6.2.3.  All termination fees and any other costs
and expenses shall be the sole responsibility of Contributors, and neither the
Joint Venture nor TRT shall bear any liability for such fees, costs and
expenses;

26


--------------------------------------------------------------------------------


6.2.4                                           The Title Company shall be
prepared to issue the Title Policies as of the Closing Date; and

6.2.5                                           TRT shall have received prior to
the Closing executed Tenant Estoppel Certificates (a “Tenant Estoppel
Certificate”) substantially in the form of Exhibit P­­-1 attached hereto from
(i) tenants that are not Major Tenants (“Non-Major Tenants”) occupying in the
aggregate at least sixty percent (60%) of the gross leaseable area of each
Project occupied by Non-Major Tenants, and (ii) from all tenants that occupy
more than 10,000 square feet (each, a “Major Tenant”) of each Project, which
Tenant Estoppel Certificates do not allege any material claims against, or
defaults by, a Contributor and which do not assert any offsets or defenses under
the relevant Space Leases, nor contain any material deviation between (x) the
information specified in said Tenant Estoppel Certificates, and (y) the Rent
Roll.  To the extent the Contributors deliver less than sixty percent (60%) of
the Tenant Estoppel Certificates for Non-Major Tenants or do not deliver an
Estoppel Certificate from all but three of each Major Tenant, the Contributors
may deliver a Contributor’s Estoppel Certificate (a “Contributor’s Estoppel
Certificate”) in substantially the form of Exhibit P-2, covering the shortfall. 
A Contributor’s Estoppel Certificate, shall be of no further force and effect as
of the date on which an acceptable Tenant Estoppel Certificate in the form and
content required pursuant to this Section 6.2.5 is received from a third party
tenant.  If an independent third party is engaged by a Contributor to assist
that Contributor with respect to the preceding obligation, the costs of such
person shall be borne solely by that Contributor.

6.2.6                                           Intentionally left blank.

6.2.7                                           A casualty shall have occurred
or a condemnation shall have occurred or be pending or threatened at any Project
for which either (i) TRT shall not have received written notice or (ii) TRT
shall not have received a full 5 business days to respond to any written notice
received from Contributors of such casualty or condemnation unless such casualty
or condemnation does not fall within the materiality thresholds set forth in
Section 4.5 and Section 4.6 of this Agreement.

6.3                                 Contributor Deliveries in Escrow.  On or
before the Closing Date, except as otherwise provided herein, the Contributors
shall deliver, or cause to be delivered, to TRT, the Joint Venture or the LLC
Subsidiaries, as applicable, in the closing escrow the following, with respect
to the Projects and the Beaver Creek Purchased Company Ownership Interests.

6.3.1                                           Partnership Agreement.  The
Partnership Agreement, executed by DDR.

6.3.2                                           Assignment of LLC Subsidiary
Membership Interests.  Each Assignment of LLC Subsidiary Membership Interests.

6.3.3                                           Deed.  A Deed for the Mt. Nebo
Project and the Centerton Project.

6.3.4                                           Bill of Sale.  A Bill of Sale
for the Mt. Nebo Project and the Centerton Project.

27


--------------------------------------------------------------------------------


6.3.5                                           Assignment of Leases.  An
Assignment of Leases for the Mt. Nebo Project and the Centerton Project.

6.3.6                                           Assignment of Contracts.  An
Assignment of Contracts for Mt. Nebo Project and the Centerton Project.

6.3.7                                           Notices of Assignment and
Assumption.  A written notice in the form of Closing Document “I” attached
hereto, a copy of which shall be sent to each Space Tenant under a Space Lease,
and a written notice in the form of Closing Document “J” attached hereto to each
party to a Service Contract, which notices shall include a request for a new
insurance certificate naming the Joint Venture or the applicable LLC Subsidiary
as an additional insured.

6.3.8                                           Transfer of Permits and
Approvals.  Each Contributor shall execute all applications and instruments
reasonably required in connection with the transfer of all Permits and
Approvals, to the extent transferable, in order to transfer the benefits of each
such Permit and Approval to the applicable LLC Subsidiary.

6.3.9                                           Representations and Warranties. 
A certificate executed by each Contributor confirming that, as of the Closing
Date, such Contributor’s representations and warranties set forth in this
Agreement continue to be true and correct in all material respects, or stating
how such representations and warranties are no longer true and correct.

6.3.10                                     Transfer Tax Declaration.  If
applicable, a duly completed real estate transfer tax declaration or return for
all Projects.

6.3.11                                     Management Agreement.  The Management
Agreement, executed by DDR.

6.3.12                                     Master Lease.  The Master Lease,
executed by DDR.

6.3.13                                     Affidavit of Title.  An Affidavit of
Title and nonimputation affidavits in the form, and to the extent reasonably
requested by, the Title Company.

6.3.14                                     Evidence of Authority.  Evidence that
each Contributor has the requisite power and authority to execute and deliver,
and perform under, this Agreement and all documents to be signed by a
Contributor in connection herewith, consisting of appropriate certificates, an
incumbency certificate duly executed by the secretary or assistant secretary of
each Contributor with respect to the offices held by the persons who at Closing
execute documents on behalf of that Contributor, and a certificate (duly
certified by the secretary or assistant secretary of such entity) with respect
to the resolution of the members of each Contributor authorizing that
Contributor to enter into the Transaction, which certificate shall also recite
that the resolution has been duly adopted and remains in full force and effect.

6.3.15                                     Formation Closing Statement.  A
closing statement which shall, among other items, set forth the TRT Investment,
the cash payment made to each Contributor, and all disbursements made at Closing
on behalf of TRT and the Contributors (the “Closing Statement”).

28


--------------------------------------------------------------------------------


6.3.16                                     Non-Foreign Affidavit.  A certificate
in the customary form evidencing that each Contributor is not a foreign entity.

6.3.17                                     State Law Disclosures.  Such
disclosures and reports as are required by applicable state and local law in
connection with the conveyance of real property, including transfer tax
declarations.

6.3.18                                     Estoppels.  Copies of all executed
Tenant Estoppels received by the Contributor from any Space Tenant and of any
Contributor’s Estoppel Certificate executed by a Contributor and copies of all
executed CC&R Estoppels.

6.3.19                                     Title Policies.  A Title Policy for
each Project issued by the Title Company, showing only the Permitted Exceptions,
in favor of the LLC Subsidiaries in the amounts set forth on Exhibit M attached
hereto.

6.3.20                                     Other Instruments.  Such other
instruments or documents as may be reasonably requested by TRT or the Title
Company, or reasonably necessary, to vest title in each Project to the
applicable LLC Subsidiary (which instruments or documents shall be subject to
the Contributor’ prior approval thereof, which approval shall not be
unreasonably withheld or delayed).

6.4                                 TRT’s Deliveries in Escrow.  On or before
the Closing Date, except as otherwise provided herein, TRT shall deliver, or
cause to be delivered, in the closing escrow the following.

6.4.1                                           Capital Contribution.  Cash in
an amount equal to the Initial TRT Contribution, deposited by TRT with the Title
Company in immediate, same day federal funds for delivery as TRT’s capital
contribution to the Joint Venture in respect of the Projects.

6.4.2                                           Authority Documentation.  Such
evidence of authority for the transactions contemplated hereby as shall be
required by the Title Company or the Contributors.

6.4.3                                           Additional Documents.  Any
additional documents that the Title Company, may reasonably require for the
proper consummation of the Transaction.

6.4.4                                           Representations and Warranties. 
A certificate executed by TRT confirming that, as of the Closing Date, such
parties’ representations and warranties continue to be true and correct in all
material respects, or stating how such representations and warranties are no
longer true and correct.

6.4.5                                           Partnership Agreement.  The
Partnership Agreement, executed by TRT.

6.5                                 Joint Venture Deliveries in Escrow.  On or
before the Closing Date, except as otherwise provided herein, the Joint Venture
(or one or more of the LLC Subsidiaries) shall deliver or cause to be delivered
to the Contributors and to TRT in the closing escrow the following.

29


--------------------------------------------------------------------------------


6.5.1                                           Authority Documentation.  Such
evidence of authority for the transactions contemplated hereby as shall be
required by the Title Company, the Contributors or TRT.

6.5.2                                           Assignment of Leases.  An
Assignment of Leases for the Mt. Nebo Project, executed by TRT DDR Mt. Nebo LLC
and an Assignment of Leases for the Centerton Project, executed by TRT DDR
Centerton Square LLC.

6.5.3                                           Assignment of Contracts.  An
Assignment of Contracts for the Mt. Nebo Project, executed by TRT DDR Mt. Nebo
LLC and an Assignment of Contracts for the Centerton Project, executed by TRT
DDR Centerton LLC.

6.5.4                                           Assignment of LLC Subsidiaries
Membership Interests.  The Assignment of LLC Subsidiary Membership Interests,
executed by the Joint Venture.

6.5.5                                           Master Lease.  The Master Lease,
executed by the TRT DDR Mt. Nebo LLC.

6.5.6                                           Management Agreement.  The
Management Agreement, executed by each LLC Subsidiary.

6.5.7                                           Ground Leases/CC&Rs Relating to
Transferred Outparcels.  The Mt. Nebo Outparcel Ground Lease and the Centerton
Outparcel Ground Lease, executed by TRT DDR Mt. Nebo LLC and TRT DDR Centerton
Square LLC, respectively, together with any CC&R’s (or amendments to existing
CC&R’s) that DDR may reasonably require in connection therewith.

6.6                                 Post-Closing Conveyance.  At Closing, the
Transferred Outparcels will be conveyed to the LLC Subsidiaries pursuant to this
Agreement solely because, as of the date of this Agreement, the Transferred
Outparcels have not been subdivided.  After Closing, at the election of DDR, TRT
and DDR shall cause the Joint Venture to cause the LLC Subsidiaries to convey
the Transferred Outparcels to the Contributors, or one or more of their
designees, subject to and in accordance with the following provisions:

6.6.1                                           Subdivision Actions.  DDR and
TRT shall cause the Joint Venture to cause the LLC Subsidiaries to execute such
instruments as may be reasonably required for the subdivision of the Transferred
Outparcels.

6.6.2                                           Costs.  All costs associated
with conveyance and subdivision of the Transferred Outparcels shall be the
responsibility of DDR.  The parties acknowledge that no value shall be
attributed to Transferred Outparcels either at the date of formation of the
Joint Venture or at the date of distribution of the Transferred Outparcels to
DDR or its designees.  DDR shall be responsible for, and shall hold the LLC
Subsidiaries harmless from and against, any and all costs, claims, liabilities,
or expenses, including any related to federal income and state and local
franchise, property and other taxes related to the maintenance and ownership of
the Transferred Outparcels.

30


--------------------------------------------------------------------------------


6.6.3                                           Obligation to Convey.  Upon
satisfaction of the respective conditions set forth below as to the Transferred
Outparcels, DDR, as managing member of the Joint Venture, is authorized to cause
the LLC Subsidiaries to convey the Transferred Outparcels to DDR, or one or more
of its designees.  The obligations of DDR and TRT contained in this Section 6.6
shall survive Closing.

6.6.4                                           Outparcels.  With respect to
each Transferred Outparcel, upon the satisfaction of the following conditions,
all of which DDR shall use commercially reasonable efforts to satisfy as quickly
as feasible, DDR, as managing member of the Joint Venture, shall cause the LLC
Subsidiaries to convey the Transferred Outparcels to DDR or its designees by
special warranty deed for nominal stated consideration:  (a) the delivery to the
Joint Venture of a certified copy of a recorded plat of subdivision or
instrument making such Transferred Outparcel a separate lot and tax parcel, duly
approved by the municipality or governmental authority having jurisdiction over
the subdivision of such real property and in compliance with all legal
requirements including parking requirements; (b) satisfactory evidence that the
conveyance will not cause the related Project or such Transferred Outparcel to
fail to qualify as a Permitted Use; and (c) the release of such Transferred
Outparcel from the lien of the Loan Documents.  TRT and the Joint Venture
covenant and agree to use all commercially reasonable efforts to satisfy all
conditions to the release of the Transferred Outparcels from the lien of the
Loan Documents.

Section 7.                                            Prorations, Credits,
Closing Costs, Allocation of Liability Under Indemnity Contracts, Survival
Periods and Indemnification.

7.1                                 Proration Items.  Cash due at the Closing
shall be adjusted for all revenue and expenses of the Project, whereby the
portion thereof allocable to periods beginning as of the Closing Date shall be
credited to the Joint Venture, or charged to the Joint Venture, as applicable,
and the portion thereof allocable to periods ending on the day before the
Closing Date shall be credited to the Contributors, or charged to the
Contributors, as applicable, all of which prorations shall be made on the
Closing Date or, in the case of allocations to be made after the Closing Date as
more particularly provided below, upon receipt of such payments or payment of
such expenses.  TRT and Contributors agree to cause their accountants to prepare
a proration schedule (the “Proration Schedule”) of adjustments 10 Business Days
prior to Closing.  If there is a net amount due to the Joint Venture, the
Contributors shall pay such amount directly to the Joint Venture on the Closing
Date.  If there is a net amount due to the Contributors, the Joint Venture shall
pay such amount to the Contributors on the Closing Date.  The following items
shall be prorated between the Joint Venture and the Contributors or credited to
the Joint Venture or the Contributors, and the provisions of this Section 7.1
shall survive Closing hereunder:

7.1.1                                           Real Estate Taxes and
Assessments.  Ad valorem real estate taxes and assessments and personal property
taxes with respect to the Projects for the current calendar year shall be
prorated as of the Closing Date, but only to the extent that Space Tenants are
not obligated under Space Leases to reimburse the Contributors for their
allocable share of such taxes and assessments.  If any Space Tenant that is
obligated to reimburse a Contributor or an LLC Subsidiary for its allocable
share of such taxes and assessments fails to reimburse that Contributor or that
LLC Subsidiary for such share that is attributable to a period prior to the
Closing, then the Contributors shall pay the applicable LLC Subsidiary the
amount that such Space Tenant was required to contribute for such pre-closing
period.  The Contributors shall

31


--------------------------------------------------------------------------------


have the right to bring actions against such Space Tenant, and shall be
subrogated to the rights of the applicable LLC Subsidiary against such Space
Tenant, for such amounts provided such actions shall only be for monetary
damages and the Contributors shall not have the right to seek to evict or
otherwise terminate the underlying Space Lease.  The Contributors shall pay all
installments of assessments levied upon the Projects which are due prior to the
Closing Date; provided, that to the extent the Joint Venture, an LLC Subsidiary
or the Contributors are entitled to reimbursement for such assessments from a
Space Tenant, any amounts received by the Joint Venture or an LLC Subsidiary in
respect thereof shall promptly be paid over to the Contributors.  In the event
that tax bills for the current year’s taxes are not available on the Closing
Date, taxes shall be prorated based upon the tax bills for the previous year,
or, if available, based upon the current assessed valuation and current millage
rates, and, in such event (or in the event of any reassessment or re-billing
thereof), the Contributors and the Joint Venture shall re-prorate the taxes when
actual tax bills for the current year are available and when the Contributors
have received tax reimbursement payments from Tenants obligated under Space
Leases to reimburse the Contributors for their allocable share of such taxes and
assessments.  All ad valorem real estate taxes and assessments and personal
property taxes with respect to the Projects for periods prior to the current
calendar year (which may become payable in the event of any reassessment
re-billing thereof, or in the event of any failure of any tax contest maintained
by the Contributors with respect thereto) shall remain the obligation of the
Contributors (and the Contributors shall be entitled to receive any refund or
rebate on any ad valorem real estate taxes and assessments and personal property
taxes with respect to the Projects for periods prior to the current calendar
year).

7.1.2                                           Rents.  All Rental Payments for
the month in which the Closing occurs shall be prorated as of the Closing Date. 
Any checks for Rental Payments received after the Closing Date by the
Contributors or their respective agents shall be promptly endorsed to the Joint
Venture by the payee thereof and promptly transmitted to the Joint Venture; if
any of such Rental Payments belong in part to the Contributors and in part to
the Joint Venture or an LLC Subsidiary, upon such endorsement and transmittal
(and receipt of collected funds), such checks shall be promptly deposited by the
Joint Venture or its agent and the part thereof belonging to the Contributors
shall be promptly paid to the Contributors and the balance shall be retained by
the Joint Venture or an LLC Subsidiary.  The parties agree to re-prorate all
Rental Payments for amounts actually received within sixty (60) days following
the Closing Date.  The closing statement shall be prepared on the basis of
amounts billed as of the first day of the month during which the Closing occurs.

7.1.3                                           Past Due Rents.  Any Rental
Payments which, as of the Closing Date, are past due and unpaid and which are
received subsequent to the Closing Date by the Joint Venture, an LLC Subsidiary
or the Contributors or their respective agents shall be applied first to pay the
current portion of all Rental Payments due the Joint Venture or an LLC
Subsidiary under such Space Lease, and then to pay to the Contributors any
portion of such Rental Payments applicable to the period ending as of the
Closing Date under such Space Lease.  Upon any payment of such amounts to the
Contributors, a proportionate share of any costs of collection actually incurred
by the Joint Venture or an LLC Subsidiary in connection therewith shall be
deducted from such payment.

32


--------------------------------------------------------------------------------


7.1.4              Post-Closing Adjustment Payments and CAM Reconciliation.  At
least 10 Business Days prior to the Closing Date, Contributors shall provide TRT
with a reasonably detailed reconciliation for each Tenant showing all common
area maintenance charges, property taxes, insurance and other operating cost
pass throughs payable by Space Tenants (collectively, “Operating Expenses”)
incurred by each Contributor from the beginning of the then-current calendar
year (or if different, such Space Tenant’s then-current annual billing period
for Operating Expenses) through the Closing Date, and any Operating Expense
estimates and charges collected by such Contributor during the same period of
time and relating to such Space Tenant, all in form customarily submitted to
each Space Tenant (the “CAM Reconciliation”).  To the extent any Contributor has
received as of the Closing any monthly or periodic payments of Operating
Expenses allocable to periods subsequent to Closing, the same shall be prorated
and the Joint Venture shall receive a credit therefor at Closing.  With respect
to any monthly or periodic payments of Operating Expenses received by Joint
Venture after the Closing allocable to Seller prior to Closing, Joint Venture
shall promptly pay same to the applicable Contributor (subject to Section
7.1.3).  Notwithstanding the foregoing, to the extent that the CAM
Reconciliation reveals that Contributor has over-collected Operating Expenses
such that, if the end of the operating expense year under the Space Leases was
the Closing Date, Contributor would be obligated to refund money to the Space
Tenants (an “Over Collection”), rather than collect additional money from the
Space Tenants (an “Under Collection”), said Over Collection shall be paid by
such Contributor to Joint Venture at the Closing as a settlement statement
credit; provided, in the event of an Under Collection, the amount of the Under
Collection shall be paid by Joint Venture to Contributor outside of escrow
within 5 Business Days after receipt from the applicable Space Tenant in
connection with the year-end Operating Expense reconciliation process.

7.1.5              Contributors’ Collection Rights.  Except as provided in
Section 7.1.3 of this Agreement, from and after the Closing Date, the
Contributors shall have the right to collect and receive for their own account
any Rental Payments that are due and payable as of the Closing Date.  The
Contributors’ right of collection shall include, without limitation, the right
to commence an action or proceeding against a Space Tenant, Guarantor or other
party (provided that the Contributors give TRT at least ten (10) days’ notice
before commencing any action or proceeding against any Space Tenant or
Guarantor), but the Contributors agree not to institute a summary disposition or
eviction action against any Space Tenant.

7.1.6              Security Deposits/Advance Rent.  The Contributors shall
transfer to the account of the Joint Venture at Closing an amount equal to all
cash Tenant Deposits then outstanding under the Space Leases and all Rental
Payments made in advance (to the extent not prorated as set forth above).  With
respect to Non-Cash Tenant Deposits, a list of which is attached hereto as
Schedule 7.1.6, the Contributors shall, at the Contributors’ expense (i) deliver
to the Joint Venture at the Closing such Non-Cash Tenant Deposits, and (ii)
execute and deliver such other instruments as are necessary to cause such
Non-Cash Tenant Deposits to be payable to the Joint Venture or the applicable
LLC Subsidiary upon presentation in accordance with their terms.  If such
transfer to the Joint Venture’s or the applicable LLC Subsidiary’s name cannot
be accomplished simply by the Contributors’ assignment at Closing, the
Contributors shall have such time as is reasonably necessary to deliver the
necessary transfer documents so long as the Contributors promptly commence,
prior to the Closing Date, the action necessary to accomplish such transfer and
diligently pursue it to completion.  If, prior to the date

33


--------------------------------------------------------------------------------


the Contributors properly transfer the Non-Cash Tenant Deposits to the Joint
Venture or the applicable LLC Subsidiary, the Joint Venture notifies the
Contributors that the Joint Venture requires a Non-Cash Tenant Deposit to be
drawn or cashed, the Contributors will promptly, as agent for the Joint Venture
or the applicable LLC Subsidiary, take the required action and deliver all
proceeds to the Joint Venture, provided that the Joint Venture indemnifies the
Contributors from any loss on account of such action taken at the direction of
the Joint Venture.

7.1.7              Utility Expenses and Payments and Insurance Premiums.  No
proration shall be made with respect to utility bills.  Insurance premiums with
respect to insurance policies carried by the Contributors with respect to the
Projects shall be prorated as of the Closing Date.  Schedule 7.1.7 lists the
current insurance premiums for insurance policies carried by the Contributors
with respect to the Projects, which list shall form the basis for the proration
of insurance premiums under this Section 7.1.7.  The Joint Venture shall be
added to the umbrella policies currently held by the Contributors and the Joint
Venture shall pay that portion of the insurance premiums for such policies that
are attributable to the Projects for the period following the Closing Date
(provided, that insurance premiums paid prior to the Closing Date for which the
Contributors have received reimbursement from Tenants under Space Leases shall
not be prorated to the extent of such reimbursement and insurance premiums paid
after the Closing Date that relate to any period prior to the Closing Date for
which the Joint Venture or an LLC Subsidiary has received reimbursement from
Tenants under Space Leases shall not be prorated to the extent of such
reimbursement).  The Joint Venture shall pay all amounts necessary in order to
cause the insurance carrier or carriers of such policies to endorse the policies
to name the Joint Venture as a named insured.

7.1.8              Utility Deposits.  The Contributors shall receive a credit on
the Closing Date for the amount of any utility deposits made by the Contributors
which are not refundable to the Contributors by the holder thereof and which
deposits are transferred to the Joint Venture or an LLC Subsidiary at Closing
and are reasonably documented to the Joint Venture by either the Contributors or
the holder thereof.  Except as aforesaid, the Contributors shall not assign to
the Joint Venture any deposits that the Contributors have with any of the
utility services or companies servicing the Projects.

7.1.9              Service Contract Payments.  At least 10 Business Days prior
to Closing, Contributors shall estimate the amount of expenses due under any
Service Contracts and shall provide same to TRT.  All payments made under any
Service Contracts assumed by the Joint Venture or an LLC Subsidiary at Closing
shall be prorated as of the Closing Date.  Any payment due and owing under any
Service Contract that are allocable to both periods ending on the day before the
Closing Date and periods beginning as of the Closing Date but that has not been
made as of the Closing Date shall be prorated on a post-closing basis at the
time the payment is actually made (provided, that payments made after the
Closing Date for which the Joint Venture or any LLC Subsidiary has received
reimbursement from Tenants under Space Leases shall not be prorated to the
extent of such reimbursement).  Following the Closing, and in any event, within
90 days of the Closing, Contributors shall provide TRT with a final
reconciliation showing all payments made under the Services Contracts and any
payments made to or from Contributors in reconciliation of same.

34


--------------------------------------------------------------------------------


7.1.10            Lease-Up Costs.  Subject to Section 4.3.2, all Lease-Up Costs
now or hereafter due with respect to the current term of any Space Lease in
existence on the Closing Date shall be credited, by the applicable Contributor
or its Affiliate to the LLC Subsidiary that will own the Project that includes
the space subject to such Space Lease at Closing.  All Lease-Up Costs due with
respect to future or renewal terms or expansion space leased following the
Closing Date under any Space Lease shall be paid, when due and payable, by the
LLC Subsidiary that will own the Project that includes the space subject to such
Space Lease.

7.1.11            Commissions.  Subject to Section 4.3.3, all Commissions due
with respect to the current term of any Space Lease in existence on the Closing
Date shall be credited by the applicable Contributor or its Affiliate to the LLC
Subsidiary that will own the Project that includes the space subject to such
Space Lease at Closing.  All Commissions due with respect to future or renewal
terms or expansion space leased following the Closing Date under any Space Lease
shall be paid, when due and payable, by the LLC Subsidiary that will own the
Project that includes the space subject to such Space Lease.

7.1.12            Concessions.  Subject to Section 4.3.4, all Concessions in the
nature of out-of-pocket costs or expenses now or hereafter due with respect to
the current term of any Space Lease in existence on the Closing Date shall be
credited by the applicable Contributor or its Affiliate to the LLC Subsidiary
that will own the Project that includes the space subject to such Space Lease at
Closing.  In addition, with respect to the current term of any Space Lease in
existence on the Closing Date, the applicable Contributor or its Affiliate shall
pay to the LLC Subsidiary that will own the Project that includes the space
subject to any such Space Lease the sum of all “free rent” or other Concessions
outstanding as of the Closing Date that are not in the nature of out-of-pocket
costs or expenses.  All Concessions due with respect to future or renewal terms
or expansion space leased following the Closing Date under any Space Lease shall
be paid, when due and payable, by (or the economic cost thereof borne by) the
LLC Subsidiary that will own the Project that includes the space subject to such
Space Lease.

7.2           Reprorations after Closing Date.

7.2.1              Amounts Unavailable as of Closing Date.  In the event that
the actual amounts of any of the proration items set forth in Section 7.1 of
this Agreement are unavailable as of the Closing Date, then such proration shall
be made on the basis of an amount reasonably estimated by TRT and the
Contributors on the Closing Date, and TRT and the Contributors shall thereupon
re-prorate such items at such times as the exact amounts for such proration
items become available.

7.2.2              Year-End Adjustments.  In the event various prorations
provided for herein are inconsistent with the actual amounts reimbursed for such
prorated amounts by Space Tenants to the Contributors, the Joint Venture or an
LLC Subsidiary, such items shall be re-prorated when all amounts required for
accurate prorations become available.  For example, in the event that all real
estate taxes for the year 2007 are reimbursed by Space Tenants, and the total
real property tax reimbursements from Space Tenants that are paid to the Joint
Venture or an LLC Subsidiary following the Closing for the year 2007 result in
the Joint Venture or an LLC Subsidiary receiving more, or less, than the amount
allocated to the Joint Venture in the prorations at Closing, then the amounts
shall be re-prorated so that the amount prorated to the Joint

35


--------------------------------------------------------------------------------


Venture is the same as the amount reimbursed, or reimbursable by Space Tenants
for such real property taxes allocated to the Joint Venture in the initial
proration.

7.2.3              Other Adjustments.  In the event of any other post-Closing
adjustment of prorations, including without limitation any changes resulting
from a Space Tenant challenging the amount of common area or any other charges
paid by such Space Tenant, or in the event that the Joint Venture otherwise
reasonably determines that such amounts charged to and paid by such Space Tenant
were incorrect, the Contributors and the Joint Venture shall pay the amount due
as a result of such adjustment based on the period of their respective
ownership.

7.2.4              Limitations on Reprorations.  All reprorations shall be
deemed final unless a Contributor or TRT notifies the other within sixty (60)
days following the receipt by TRT of the Joint Venture’s year end financial
statements.

7.3           Payment of Costs and Fees; Transfer Taxes.  Organizational Costs
and Expenses shall be paid in accordance with the Partnership Agreement.  If the
Transaction is not consummated, each party shall pay all costs and expenses
incurred by it in connection with the transactions contemplated by this
Agreement, including, without limitation, attorneys’ fees.  Transfer taxes
incurred as a result of the transfer of the Projects to the Joint Venture or an
LLC Subsidiary shall be paid one-half by the Contributors and one-half by the
Joint Venture.

7.4           Allocation of Obligations, Responsibilities and Liabilities under
Indemnity Contracts.  All benefits, obligations, responsibilities and
liabilities under the Indemnity Contracts shall be allocated to the Contributors
for those matters that arose and for the benefits related to the period prior to
the Closing Date.  All benefits, obligations, responsibilities and liabilities
under the Indemnity Contracts shall be allocated to each LLC Subsidiary and each
LLC Subsidiary shall perform and be responsible for such obligations,
responsibilities and liabilities under the Indemnity Contracts for the period
from the Closing Date and thereafter.

7.5           Survival of Representations, Warranties and Covenants.  The
representations, warranties, covenants and obligations of the Contributors and
TRT contained in this Agreement shall survive the Closing as follows:  (A) the
covenants and obligations of the Contributors and TRT shall survive until
complied with, unless otherwise limited by their terms in this Agreement, and
(B) the representations and warranties of the Contributors and TRT shall survive
the Closing for a period of nine (9) months.  The parties agree that in the
event notice of any claim for indemnification under Section 7.7 of this
Agreement shall have been given within the applicable survival period, the
representations and warranties that are the subject of such indemnification
claim shall survive with respect to such claim until such time as such claim is
finally resolved.

7.6           Indemnification.   The Contributors hereby indemnify and hold
harmless TRT and the Joint Venture from all losses, costs, damages, claims,
obligations or liabilities (collectively, “Damages”) arising by reason of, or
with respect to (i) any inaccuracy in or breach of any of the representations or
warranties made by any of the Contributors in this Agreement; provided, that any
claim for indemnification based on any inaccuracy in or breach of a
representation or warranty must be made prior to expiration of the survival
period set forth in

36


--------------------------------------------------------------------------------


Section 7.5 hereof, or (ii) the non-performance of any covenant or obligation to
be performed by any of the Contributors hereunder, or (iii) liabilities or
obligations with respect to the Pre-Closing Liabilities, or (iv) failure to
close the Initial Mortgage Debt on the Closing Date, provided that for purposes
of this clause (iv), Damages shall be limited to the additional or incremental
costs incurred by the Joint Venture solely as a result of the Initial Mortgage
Debt closing on a date other than the Closing Date, or (v) tax liability due and
payable or incurred prior to Closing or due to the failure of the Contributors
to secure a Bulk Sales Clearance Certificate from the Commonwealth of
Pennsylvania Department of Revenue (the “Contributor Indemnified Obligations”). 
TRT hereby indemnifies and holds harmless each Contributor and the Joint Venture
from all Damages arising by reason of, or with respect to (i) any inaccuracy in
or breach of any of the representations or warranties made by TRT in this
Agreement; provided, that any claim for indemnification based on any inaccuracy
in or breach of a representation or warranty must be made prior to expiration of
the survival period set forth in Section 7.5 hereof or (ii) the non-performance
of any covenant or obligation to be performed by TRT hereunder (the “TRT
Indemnified Obligations”).  The Joint Venture hereby indemnifies and holds
harmless each Contributor and TRT from all Damages arising by reason of, or with
respect to the Assumed Liabilities (the “Joint Venture Indemnified Obligations”
together with the Contributor Indemnified Obligations and the TRT Indemnified
Obligations, the “Indemnified Obligations”).  Notwithstanding anything to the
contrary contained in this Agreement, no amount shall be payable by a
Contributor or TRT under this Section 7.6 based solely on a breach of a
representation or warranty unless and until (x) the breach constitutes a breach
of the applicable representation or warranty, and (y) the aggregate amount of
Damages (excluding costs of investigation and preparation and attorneys’ fees
and expenses) indemnifiable under all breaches, collectively in aggregate for
all Properties, as provided in (x) above, exceeds $250,000 (at which point the
party entitled to indemnification shall be entitled to indemnification for all
Damages in excess of $250,000).  The maximum aggregate liability of the
Contributors, on the one hand, and of TRT, on the other hand, with respect to
breaches of the representations and warranties set forth in this Agreement shall
not exceed $2,500,000.  Except for any equitable relief, including injunctive
relief or specific performance, to which any party hereto may be entitled, from
and after the Closing the indemnification for Damages provided in this Section
7.6 shall be the sole and exclusive remedy of any party hereto with respect to
the Indemnified Obligations.

7.7           Indemnity Procedures.  If any third party shall notify any
Indemnified Entity with respect to any matter (a “Third Party Claim”) which may
give rise to a claim for indemnification against any other party hereto (the
“Indemnifying Party”) under this Agreement, then the Indemnified Entity shall
promptly notify each Indemnifying Party thereof in writing; provided, however,
that any such claim must be made within the applicable survival period set forth
in Section 7.5.

(i)            any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as:

(1)           the Indemnifying Party notifies the Indemnified Party in writing
within twenty (20) days after the Indemnified Party has given notice of the
Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party, without qualification or

37


--------------------------------------------------------------------------------


reservation, from and against the entirety of any adverse consequences the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of or caused by the Third Party Claim;

(2)           the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder;

(3)           the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief;

(4)           settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party;

(5)           the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently; and

(6)           the counsel selected at the time of selection and continuously
has, in the reasonable judgment of the Indemnified Party, no conflict of
interest with respect to each action and its appearance therein.

(ii)           So long as the Indemnifying Party is conducting the defense of
the Third Party Claim in accordance with Subsection (i) above:

(1)           the Indemnified Party may retain separate co-counsel at its sole
cost and expense and participate in the defense of the Third Party Claim;

(2)           the Indemnified Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party claim
without the prior written consent of the Indemnifying Party, not to be withheld
unreasonably; and

(3)           the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party, not to be withheld
unreasonably.

(iii)          In the event any of the conditions in Subsection (i) above is or
becomes no longer satisfied, however:

(1)           the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the Third Party
Claim in any manner it reasonably may deem appropriate (and the Indemnified
party need not consult with, or obtain any consent from, any Indemnifying Party
in connection therewith);

38


--------------------------------------------------------------------------------


(2)           the Indemnifying Parties will reimburse the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim including reasonable attorneys’ fees and expenses;

(3)           the Indemnifying Parties will remain responsible for any adverse
consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim to the fullest
extent provided in Section 7.6 of this Agreement; and

(4)           the remaining restrictions set forth at Subsection (ii) shall no
longer be applicable.

Section 8.               Notice to Tenants.  DDR shall deliver to each tenant of
the Projects, promptly after the Closing, a notice regarding such transfer in
substantially the form of Exhibit Q attached hereto, or such other form as may
be reasonably required.

Section 9.               Delivery of Operating Statements.  Within 15 days after
the end of each month ending prior to the Closing Date, Contributors shall
deliver to TRT Operating Statements for that month.

Section 10.             Reimbursements.

(a) DDR covenants and agrees to perform, at its sole expense, all obligations
set forth in the Development, Use and Reciprocal Easement Agreement, dated as of
August 23, 2002, between EDB Land Partners L.P. and Centerton, as amended (the
“Development Agreement”).  The Joint Venture agrees to turn over to DDR, as and
when received, any amounts received in respect of reimbursement of expenses
incurred by Centerton under the Development Agreement.

(b)  The Joint Venture covenants and agrees to turn over to DDR, as and when
received, any amounts received as set forth on Schedule 10 attached hereto.

Section 11.             WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 12.             Notices.  All notices, consents, approvals, and other
communications which may be or are required to be given by either a Contributor
or TRT under this Agreement shall be properly given only if made in writing and
sent by (a) hand delivery, (b) certified mail, return receipt requested, (c) a
nationally recognized overnight delivery service (such as Federal Express, UPS
Next Day Air, Purolator Courier, or Airborne Express), or (d) by facsimile to
the number listed below (provided that a copy of such notice is also delivered
within four (4) days to the party by one of the other methods listed herein),
with all postage and delivery charges paid by the sender and addressed to TRT or
a Contributor, as applicable, as follows, or at such other address (or facsimile
number) as each may request in writing.  Such notices delivered by hand or
overnight delivery service shall be deemed received on the date of delivery and,
if mailed, shall be deemed received upon actual receipt.  Any document sent by
mail or overnight delivery shall, as an accommodation, also be sent by facsimile
or email to the parties.  Said notice addresses are

39


--------------------------------------------------------------------------------


as follows (and JDN and TRT shall have the right to designate changes to their
respective notice addresses, effective two (2) days after the delivery of
written notice thereof):

If to a Contributor:

Developers Diversified Realty Corporation
3300 Enterprise Parkway
Beachwood, OH 44122
Attention: Joan Allgood
Telephone No.:  216-755-5655
Facsimile No.:  216-755-1493
Email: jallgood@ddrc.com



With a copy to:

Baker & Hostetler LLP
3200 National City Center
1900 E. 9th Street
Cleveland, Ohio 44114
Attention:  Ronald A. Stepanovic
Telephone No.:  216-861-7499
Facsimile No.:  216-696-0740
Email: rstepanovic@bakerlaw.com



If to TRT:

c/o Dividend Capital Total Realty Trust
518 17th  Street, 17th Floor
Denver, Colorado  80202
Attention:  John Blumberg
Telephone No.:  303-869-4600
Facsimile No.:  303-869-4602
Email:  jblumberg@blackcreekcapital.com



c/o Dividend Capital Total Realty Trust
518 17th  Street, 17th Floor
Denver, Colorado  80202
Telephone No.:  303-597-0427
Facsimile No.:  303-869-4602
Email:  grieff@blackcreekcapital.com



With a copy to:

Jones Day
222 East 41st Street
New York, New York 10017
Attention:  Kent Richey
Telephone No.:  212-326-3481
Facsimile No.:  212-755-7306
Email:  krrichey@jonesday.com



 

40


--------------------------------------------------------------------------------


Section 13.             Brokers.

13.1         General.  Other than as set forth in this Section 13, the
Contributors and TRT each hereby represent and warrant to the other that it has
not employed, retained, or consulted any broker, agent, or finder in carrying on
a negotiation in connection with this Agreement or the Transaction.  The
Contributors and TRT each hereby indemnify and agree to hold the other harmless
from and against any and all claims, demands, causes of action, debts,
liabilities, judgments, and damages (including costs and reasonable attorneys’
fees incurred in connection with the enforcement of this indemnity) which may be
asserted or recovered against the indemnified party on account of any brokerage
fee, commission, or other compensation arising by reason of the indemnitor’s
breach of this representation and warranty.  The Contributors shall be
responsible for all fees payable to M3 Capital Partners LLC.  This Section 13
shall survive the Closing or any termination of this Agreement.

13.2         Pennsylvania Notices Relating to Broker.

13.2.1            THE RATE OR AMOUNT OF COMMISSION FOR THIS SALE (UNLESS
PREVIOUSLY NEGOTIATED IN THE LISTING CONTRACT) IS NEGOTIABLE BETWEEN THE BROKER
AND CONTRIBUTORS.

13.2.2            The broker is the agent of the Contributors.

13.2.3            A Real Estate Recovery Fund exists to reimburse any person who
has obtained final civil judgment against a Pennsylvania real estate licensee
owing to fraud, misrepresentation or deceit in a real estate transaction and who
has been unable to collect the judgment after exhausting all legal and equitable
remedies.  For  complete details about the fund, call (717) 783-3658.

13.2.4            The failure of this Agreement to contain the zoning
classification of the Property will render this Agreement voidable at the option
of TRT, and, if voided any deposits tendered by TRT will be returned to TRT
without any requirement for any court action.

13.2.5            Access to a public road may require issuance of a highway
occupancy permit from the Pennsylvania Department of Transportation.

Section 14.             General Provisions.

14.1         Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

14.2         Successors and Assigns.  Neither the Contributors nor TRT shall
have the right to assign or delegate any of its rights, duties, or obligations
under this Agreement to any other party, provided, however, that the
Contributors acknowledge that the Contributors’ Warranties and covenants of the
Contributors and all rights of TRT are specifically intended to be for the
benefit of the Joint Venture as well as TRT, and the Joint Venture shall have
the same

41


--------------------------------------------------------------------------------


rights hereunder as granted to TRT.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto.

14.3         Entire Agreement.  This Agreement and the Partnership Agreement,
all the exhibits referenced herein and annexed hereto, and all agreements
entered into on the Closing Date or otherwise contemporaneously herewith,
contain the entire agreement of the parties hereto with respect to the
Transaction, and no prior agreement or understanding pertaining to any of the
matters connected with this Transaction shall be effective for any purpose. 
Except as may be otherwise provided herein, the agreements embodied herein may
not be amended except by an agreement in writing signed by the parties hereto.

14.4         Governing Law.  This Agreement shall be governed by the laws of the
State of Delaware.  Any controversy, dispute, or claim of any nature arising out
of, in connection with, or in relation to the interpretation, performance,
enforcement or breach of this Agreement (and any Closing Document executed in
connection herewith), including any claim based on contract, tort or statute,
shall be resolved at the written request of any party to this Agreement by
binding arbitration. The arbitration shall be administered in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association. Any matter to be settled by arbitration shall be submitted to the
Judicial Arbiter Group (“JAG”) in Denver, Colorado.  The parties shall attempt
to designate one arbitrator from JAG to administer the arbitration. If they are
unable to do so on or before the 30th day after written demand therefor, then
each party shall designate an arbitrator from JAG, and the two designated
arbitrators shall select a third arbitrator from JAG to administer the
arbitration. The arbitration shall be final and binding, and enforceable in any
court of competent jurisdiction.  Notwithstanding anything herein to the
contrary, this section shall not prevent any Contributor or TRT from seeking and
obtaining equitable relief on a temporary or permanent basis, including a
temporary restraining order, a preliminary or permanent injunction, order for
specific performance, or similar equitable relief, from a court of competent
jurisdiction located in the state in which the Property is located (to which all
parties hereto consent to venue and jurisdiction) by instituting an action or
other court proceeding in order to protect or enforce the rights of such party
under this Agreement or to prevent irreparable harm and injury. The court’s
jurisdiction over any such equitable matter, however, shall be expressly limited
only to the temporary, preliminary, or permanent equitable relief sought; all
other claims initiated under this Agreement between the parties hereto shall be
determined through final and binding arbitration in accordance with this
section.

14.5         Exclusive Application.  Nothing in this Agreement is intended or
shall be construed to confer upon or to give to any person, firm, or corporation
other than TRT, JDN and the Joint Venture any right, remedy, or claim under or
by reason of this Agreement.

14.6         Partial Invalidity.  If all or any portion of any of the provisions
of this Agreement shall be declared invalid by laws applicable hereto, then the
performance of said offending provision shall be excused by the parties hereto.

14.7         Interpretation.  The titles, captions, and section headings are
inserted for convenience only and are in no way intended to interpret, define,
limit, or expand the scope or content of this Agreement or any provision
hereof.  If any time period under this Agreement ends on a day other than a
Business Day, then the time period shall be extended until the next

42


--------------------------------------------------------------------------------


Business Day.  This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.  If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Agreement and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated.

14.8         Waiver Rights.  TRT reserves the right to waive, in whole or in
part, any provision hereof that is for the benefit of TRT.  Each Contributor
reserves the right to waive, in whole or in part, any provision hereof that is
for the benefit of a Contributor.  Any waiver of any provision of this Agreement
by or on behalf of the Joint Venture may be made only with the consent of both
DDR and TRT.

14.9         No Implied Waiver.  Unless otherwise expressly provided herein, no
waiver by a Contributor or TRT of any provision hereof shall be deemed to have
been made unless expressed in writing and signed by such party.  No delay or
omission in the exercise of any right or remedy accruing to a Contributor or TRT
upon any breach under this Agreement shall impair such right or remedy or be
construed as a waiver of any such breach theretofore or thereafter occurring. 
The waiver by a Contributor or TRT of any breach of any term, covenant, or
condition herein stated shall not be deemed to be a waiver of any other breach,
or of a subsequent breach of the same or any other term, covenant, or condition
herein contained.

14.10       Exhibits, Closing Documents and Schedules.  All exhibits, closing
documents and schedules referred to in, and attached to, this Agreement are
hereby incorporated herein in full by this reference.

14.11       LLC Subsidiaries.  Each LLC Subsidiary is intended to be a third
party beneficiary of this Agreement for the purpose of enforcing the indemnities
and covenants running in favor of the Joint Venture solely with respect to the
property conveyed to such LLC Subsidiary pursuant to the Transaction; provided
that in no event shall a Contributor have any obligation to pay Damages to more
than one party with respect to any claim arising under this Agreement.  Each LLC
Subsidiary shall have the right to assign its rights under this Agreement to the
Lender under the Loan Documents with respect to its Project.

14.12       Joint and Several.  In all cases, the liabilities (including without
limitation any indemnities) of the Contributors hereunder shall be joint and
several regardless of whether an individual representation, warranty or covenant
was made by one or more Contributors.

14.13       Default.

14.13.1          Contributors Default.  If the Closing does not occur by reason
of a default of a Contributor, TRT may terminate this Agreement, in which event
(A) Contributors shall reimburse TRT for TRT’s actual out-of-pocket costs and
expenses (including reasonable attorneys’ fees, costs and disbursements) related
to the negotiation of this Agreement and the transactions contemplated hereby
and TRT’s due diligence, up to a maximum of $250,000, (B) the Earnest Money
Deposit shall be returned to TRT, (C) Contributors shall pay

43


--------------------------------------------------------------------------------


any cancellation charges of Title Company (including escrow charges), and (D)
all parties shall be discharged from all duties and performance hereunder,
except for any obligations which by their terms survive any termination of this
Agreement.  The remedy set forth in this Section shall be TRT’s sole and
exclusive remedy for any default of a Contributor resulting in the failure of
the consummation of the Closing, whereupon this Agreement will terminate and TRT
expressly waives its right to seek damages if a Contributors defaults.

14.13.2          TRT Default.  If the Closing does not occur by reason of a
default of TRT, Contributors and TRT agree that it would be impractical and
difficult to fix the damages which Contributors would suffer.  Contributors and
TRT agree that (a) an amount equal to the Earnest Money Deposit is a reasonable
estimate of the total net detriment Contributors would suffer if TRT defaults
and fails to consummate the transaction contemplated by this Agreement, (b) the
Title Company shall release the Earnest Money Deposit, together with any
interest earned thereon, to the Contributors, (c) such amount will be the full,
agreed and liquidated damages for TRT’s default and failure to consummate the
transaction contemplated by the Agreement, (d) such amount will be Contributors
sole and exclusive remedy for any default of TRT resulting in the failure of the
consummation of the Closing, whereupon this Agreement will terminate and
Contributors expressly waive their rights to seek damages if TRT defaults and
(e) all parties shall be discharged from all duties and performance hereunder,
except for any obligations which by their terms survive any termination of this
Agreement.  The payment of such amount as liquidated damages is not intended as
a forfeiture or penalty but is intended to constitute liquidated damages to
Contributors.

14.14       Pennsylvania Coal Notice.  THIS AGREEMENT MAY NOT SELL, CONVEY,
TRANSFER, INCLUDE OR INSURE THE TITLE TO THE COAL AND RIGHT TO SUPPORT
UNDERNEATH THE SURFACE LAND DESCRIBED OR REFERRED TO HEREIN, AND THE OWNER OR
OWNERS OF SUCH COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL OF SUCH COAL
AND IN THAT CONNECTION, DAMAGE MAY RESULT TO THE SURFACE OF THE LAND AND ANY
HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH LAND.  THE INCLUSION OF THIS
NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES
OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT.  (This
notice is set forth in the manner provided in Section 1 of the Act of July 17,
1957, P. L. 984, as amended, and is not intended as notice of unrecorded
instruments, if any).

14.15       Alternative Structures.  Any party may propose one or more
alternative structures relating to the transaction contemplated by this
Agreement apart from the structure contemplated in the preamble to this
Agreement and in Section 2.  Either party may accept or reject such proposed
alternative structure in its sole discretion.  To the extent the any proposed
structure would result in any additional liability being imposed upon TRT or the
Joint Venture, the Contributors agree to provide such additional representations
and warranties and indemnities as may be required by TRT.

[SIGNATURE PAGE FOLLOWS]

44


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, TRT, the Contributors and the Joint Venture have executed
this Agreement under seal as of the day and year first above written.

DEVELOPERS DIVERSIFIED REALTY
CORPORATION

 

 

 

By:

/s/ David E. Weiss

 

 

Name:

      DAVID E. WEISS

 

Title:

  SR. VICE PRESIDENT

 

 

 

 

 

 



JDN DEVELOPMENT COMPANY, INC.

 

 

 

By:

/s/ David E. Weiss

 

 

Name:

      DAVID E. WEISS

 

Title:

  SR. VICE PRESIDENT

 

 

 

 

 

 



JDN REAL ESTATE-APEX L.P.

 

 

 

By:

/s/ David E. Weiss

 

 

Name:

      DAVID E. WEISS

 

Title:

  SR. VICE PRESIDENT

 

 

 

 

 

 



MT. NEBO POINTE LLC

 

 

 

By:

/s/ David E. Weiss

 

 

Name:

      DAVID E. WEISS

 

Title:

  SR. VICE PRESIDENT

 

 

 

 

 

 



CENTERTON SQUARE LLC

 

 

 

By:

/s/ David E. Weiss

 

 

Name:

      DAVID E. WEISS

 

Title:

  SR. VICE PRESIDENT

 

  


--------------------------------------------------------------------------------


 

DIVIDEND CAPITAL TOTAL REALTY
OPERATING PARTNERSHIP LP

 

 

 

By:

Dividend Capital Total Realty Trust Inc.,
its general partner

 

 

 

 

 

 

By:

/s/ Michael J. Kelly

 

 

 

Name:

      Michael J. Kelly

 

 

Title:

  Chief Acquisitions Officer

 

 

 

 

 

 

 

 



TRT DDR VENTURE I GENERAL
PARTNERSHIP

 

 

 

By:

DDR TRT GP LLC, a general partner

 

 

 

 

By:

/s/ David E. Weiss

 

 

 

Name:

      DAVID E. WEISS

 

 

 

Title:

  SR. VICE PRESIDENT

 

 

 

 

 

 

 



By:

TRT-DDR JOINT VENTURE I OWNER
LLC, a general partner

 

 

 

 

By:

DCTRT Real Estate Holdco LLC, its
sole member

 

 

 

 

 

 

By:

Dividend Capital Total Realty
Operating Partnership LP, its sole
member

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust
Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Kelly

 

 

 

Name:

Michael J. Kelly

 

 

 

Title:

Chief Acquisitions Officer

 

 

2


--------------------------------------------------------------------------------